Exhibit 10

 

AGREEMENT AND PLAN OF REORGANIZATION

 

AMONG

 

EAST WEST BANCORP, INC.,

 

EAST-WEST BANK,

 

TRUST BANCORP

 

AND

 

TRUST BANK

 

JUNE 3, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

RECITALS

 

 

 

 

 

 

 

ARTICLE I.

THE MERGERS AND RELATED TRANSACTIONS

 

 

 

 

 

SECTION 1.1

 

Structure and Effect of the Merger

 

 

 

 

 

SECTION 1.2

 

Structure and Effect of the Bank Merger

 

 

 

 

 

SECTION 1.3

 

Closing

 

 

 

 

 

SECTION 1.4

 

Effective Times

 

 

 

 

 

SECTION 1.5

 

Exchange Ratio and Effect of the Merger on Capital Stock

 

 

 

 

 

SECTION 1.6

 

Dissenters’ Rights Demands

 

 

 

 

 

SECTION 1.7

 

Reservation of Right to Revise Transaction

 

 

 

 

 

SECTION 1.8

 

Additional Actions

 

 

 

 

 

SECTION 1.9

 

Exchange Procedures

 

 

 

 

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF TRUST BANCORP AND TRUST BANK

 

 

 

 

 

SECTION 2.1

 

Representations and Warranties

 

 

 

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF EWB AND EAST WEST BANK

 

 

 

 

 

SECTION 3.1

 

Representations and Warranties

 

 

 

 

 

ARTICLE IV.

CONDUCT PENDING THE MERGER

 

 

 

 

 

SECTION 4.1

 

Conduct of Trust Bancorp and Trust Bank’s Business Prior to the Effective Time
of the Merger

 

 

 

 

 

SECTION 4.2

 

Covenants of Trust Bancorp and Trust Bank

 

 

 

 

 

ARTICLE V.

COVENANTS

 

 

 

 

 

SECTION 5.1

 

Acquisition Proposals

 

 

 

 

 

SECTION 5.2

 

Certain Pre-Closing Adjustments

 

 

 

 

 

SECTION 5.3

 

Employees

 

 

 

 

 

SECTION 5.4

 

Access and Information

 

 

 

 

 

SECTION 5.5

 

Certain Filings, Consents and Arrangements

 

 

 

 

 

SECTION 5.6

 

Additional Agreements

 

 

 

 

 

SECTION 5.7

 

Transaction Expenses

 

 

 

 

 

SECTION 5.8

 

Publicity

 

 

 

 

 

SECTION 5.9

 

Shareholders’ Approval

 

 

i

--------------------------------------------------------------------------------


 

SECTION 5.10

 

Private Placement and SEC Form S-3 Registration.

 

 

 

 

 

SECTION 5.11

 

Accuracy of Information

 

 

 

 

 

SECTION 5.12

 

Shareholder Agreements

 

 

 

 

 

SECTION 5.13

 

Indemnification

 

 

 

 

 

SECTION 5.14

 

D&O Tail Coverage.

 

 

 

 

 

SECTION 5.15

 

Medical Coverage.

 

 

 

 

 

SECTION 5.16

 

Leases.

 

 

 

 

 

SECTION 5.17

 

Notices; Reports

 

 

 

 

 

SECTION 5.18

 

EWB Representatives

 

 

 

 

 

ARTICLE VI.

CONDITIONS TO CONSUMMATION

 

 

 

 

 

SECTION 6.1

 

Conditions to All Parties’ Obligations

 

 

 

 

 

SECTION 6.2

 

Conditions to Obligations of EWB and East West Bank

 

 

 

 

 

SECTION 6.3

 

Conditions to Obligations of Trust Bancorp and Trust Bank

 

 

 

 

 

ARTICLE VII.

TERMINATION

 

 

 

 

 

SECTION 7.1

 

Termination

 

 

 

 

 

SECTION 7.2

 

Effect of Termination

 

 

 

 

 

SECTION 7.3

 

Termination Fees

 

 

 

 

 

ARTICLE VIII.

OTHER MATTERS

 

 

 

 

 

SECTION 8.1

 

Certain Definitions; Interpretation

 

 

 

 

 

SECTION 8.2

 

Survival

 

 

 

 

 

SECTION 8.3

 

Waiver

 

 

 

 

 

SECTION 8.4

 

Counterparts

 

 

 

 

 

SECTION 8.5

 

Governing Law

 

 

 

 

 

SECTION 8.6

 

Expenses

 

 

 

 

 

SECTION 8.7

 

Notices

 

 

 

 

 

SECTION 8.8

 

Entire Agreement; Etc.

 

 

 

 

 

SECTION 8.9

 

Assignment

 

 

 

 

 

SECTION 8.10

 

Attorneys’ Fees.

 

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT AND PLAN OF REORGANIZATION, dated as of June 3, 2004
(“Agreement”), between East West Bancorp, Inc. (“EWB”), East-West Bank (“East
West Bank”), Trust Bancorp and Trust Bank, is entered into with reference to the
following:

 

RECITALS:

 

A.            EWB.  EWB is a duly organized, validly existing corporation in
good standing under the laws of the State of Delaware.

 

B.            EAST WEST BANK.  East West Bank is a duly organized, validly
existing banking corporation in good standing under the laws of the State of
California, and a wholly-owned subsidiary of EWB.

 

C.            TRUST BANCORP.  Trust Bancorp is a duly organized, validly
existing corporation in good standing under the laws of the State of
California.  The authorized capital stock of Trust Bancorp consists of (i)
20,000,000 shares of no par value common stock (the “Trust Common Stock”),
9,840,000 of which shares are issued and outstanding as of the date hereof (the
“Trust Outstanding Shares”) and (ii) 5,000,000 shares of no par value preferred
stock, of which no shares are issued and outstanding.

 

D.            TRUST BANK  Trust Bank is a duly organized, validly existing
federal savings association chartered by the Office of Thrift Supervision
(“OTS”), whose deposit accounts are insured to the extent allowed by law by the
Savings Association Insurance Fund of the Federal Deposit Insurance Corporation
(“FDIC”), and a wholly-owned subsidiary of Trust Bancorp.

 

E.             STOCK ACQUISITION.  EWB and Trust Bancorp, and their
representatives, have engaged in negotiations leading to the execution of this
Agreement providing for Trust Bank to be acquired by EWB by the merger of Trust
Bancorp into East West Bank pursuant to Section 1100 et seq. of the California
General Corporation Law (the “CGCL”) and Section 4821 of the California
Financial Code (“CFC”), with East West Bank as the survivor (the “Merger”), in
return for the aggregate payment of 599,818 shares of the common stock of EWB
(“EWB Common Stock”) valued at $32,888,000 based upon the agreed effective price
of $54.83 per share (prior to the two-for-one stock split in the form of a 100%
stock dividend payable to EWB shareholders of record at the close of business on
June 3, 2004) for all of the Trust Outstanding Shares, except Dissenting Shares
(as defined below), held by the shareholders of Trust Bancorp (the “Trust
Shareholders”).  Immediately after the Merger, Trust Bank will be merged with
East West Bank pursuant to CFC Section 4880 et seq. and in a single transaction
acquisition as provided in CFC Section 4828.3, with East West Bank as the
survivor (the “Bank Merger”).  (The Merger and the Bank Merger are referred to
together as the “Mergers”.)

 

F.             REQUIRED APPROVALS.  The Mergers require certain shareholder and
regulatory approvals and may be effected only after the necessary approvals have
been obtained.

 

G.            FEDERAL TAX TREATMENT.  For federal income tax purposes, it is
intended that the Mergers will each qualify as a “reorganization” under Section
368(a) of the Internal Revenue Code of 1986, as amended (the “Code”), and that
this Agreement shall constitute a “plan of reorganization” within the meaning of
Treasury Regulations Section 1.368-1(c).

 

1

--------------------------------------------------------------------------------


 

H.            BOARD APPROVALS.  The Boards of Directors of EWB, East West Bank,
Trust Bancorp and Trust Bank have determined that it is in the best interests of
their respective companies and shareholders to consummate the transactions
provided for in this Agreement, have duly approved this Agreement and have duly
authorized its execution, delivery and performance.

 

I.              SHAREHOLDERS AGREEMENTS  As a condition to, and effective
simultaneously with the execution of this Agreement, each Trust Bancorp director
who owns Trust Common Stock has entered into an agreement, in the form of
Exhibit C hereto (collectively, the “Shareholder Agreements”), pursuant to which
such director has agreed, among other things, to vote his or her Trust Common
Stock to approve this Agreement and the Merger.

 

NOW, THEREFORE, in consideration of their mutual promises and obligations
hereunder, the parties hereto adopt and make this Agreement and prescribe the
terms and conditions hereof and the manner and basis of carrying it into effect,
which shall be as follows:

 

ARTICLE I.   THE MERGERS AND RELATED TRANSACTIONS

 

SECTION 1.1         Structure and Effect of the Merger.

 

(a)           At the Effective Time of the Merger, Trust Bancorp will merge with
and into East West Bank, with East West Bank being the surviving corporation,
pursuant to an Agreement of Merger (“Merger Agreement”) to be entered into by
and between Trust Bancorp and East West Bank substantially in the form of
Exhibit A hereto.

 

(b)           At the Effective Time of the Merger, (i) the separate existence of
Trust Bancorp shall cease and (ii) the Articles of Incorporation and the Bylaws
of East West Bank as in effect immediately prior to the Effective Time of the
Merger shall be the Articles of Incorporation and Bylaws of East West Bank as
the surviving institution.

 

(c)           At and after the Effective Time of the Merger, the Merger will
have the effects set forth in CGCL Section 1107.

 

SECTION 1.2         Structure and Effect of the Bank Merger.

 

(a)           At the Effective Time of the Bank Merger, Trust Bank will merge
with and into East West Bank, with East West Bank being the surviving
corporation, pursuant to an Agreement of Merger (“Bank Merger Agreement”) to be
entered into between EWB and Trust Bank substantially in the form of Exhibit B
hereto.

 

(b)           At the Effective Time of the Bank Merger, (i) the separate
corporate existence of Trust Bank shall cease, and (ii) the Articles of
Incorporation and Bylaws of East West Bank as in effect immediately prior to the
Effective Time of the Bank Merger shall be the Articles of Incorporation and
Bylaws of the surviving corporation.

 

(c)           At and after the Effective Time of the Bank Merger, the Bank
Merger will have the effects set forth in CFC Sections 4880 et seq.

 

2

--------------------------------------------------------------------------------


 

SECTION 1.3         Closing.  The closing of the Mergers (the “Closing”) will
take place as of the close of business on the first Friday after satisfaction or
waiver of each of the conditions set forth in Article VI or at such other time
thereafter as shall be determined in good faith by the parties in order to
ensure an orderly transition process.

 

SECTION 1.4         Effective Times.  The term “Effective Time of the Merger”
shall be the date and time of the filing of the Merger Agreement, together with
the required officer’s certificates, with the California Secretary of State
(“SOS”) pursuant to CGCL Section 1103.  The “Effective Time of the Bank Merger”
shall be the date and time of the filing of the Bank Merger Agreement, as filed,
together with the required officers’ certificates, and certified by the SOS, is
filed with the California Commissioner of Financial Institutions
(“Commissioner”) as set forth in CFC Section 4887(b).

 

SECTION 1.5         Exchange Ratio and Effect of the Merger on Capital Stock. 
Subject to the other provisions of this Agreement, at the Effective Time of the
Merger, by virtue of the Merger and without any action on the part of the
holders of shares of stock of Trust Bancorp or East West Bank:

 

(a)           Common Stock of East West Bank.  Each share of the common stock,
no par value per share, of East West Bank issued and outstanding immediately
prior to the Effective Time of the Merger shall remain outstanding.

 

(b)           Trust Common Stock.  Each share of Trust Common Stock issued and
outstanding immediately prior to the Effective Time of the Merger (other than
shares that are dissenting shares (“Dissenting Shares”) within the meaning of
Chapter 13 of the CGCL and any shares held by EWB or East West Bank other than
in a fiduciary capacity) shall, by virtue of the Merger, become and be converted
into 0.12191 shares of EWB Common Stock (the “Exchange Ratio” and the “Per Share
Merger Consideration”).

 

(c)           Dissenting Shares. Dissenting Shares shall not be converted into
or represent a right to receive the Per Share Merger Consideration hereunder
unless and until such shares have failed to perfect or have lost their status as
dissenting shares under Chapter 13 of the CGCL.

 

(d)           Cancellation of Certain Shares.  Any shares of Trust Common Stock
held by EWB or East West Bank (other than those held in a fiduciary capacity)
shall be canceled and retired at the Effective Time of the Merger and no Per
Share Merger Consideration shall be issued in exchange therefor.

 

(e)           No Fractional Shares.  Notwithstanding any other provisions of
this Agreement, each holder of shares of Trust Common Stock exchanged pursuant
to the Merger who would otherwise be entitled to receive a fraction of a share
of EWB Common Stock, (after taking into account all certificates delivered by
such holder) shall receive, in lieu thereof, cash (without interest) in an
amount equal to such fractional part of the fair value of a share of EWB Common
Stock, using the average of the high and low price of one share of EWB Common
Stock on The Nasdaq Stock Market, Inc.’s National Market on the date of the
Effective Time of

 

3

--------------------------------------------------------------------------------


 

the Merger.  No holder will be entitled to dividends, voting rights or any other
rights as a shareholder in respect of any fractional share of EWB Common Stock.

 

(f)            Stock Transfer Books.  The stock transfer books of Trust Bancorp
shall be closed as to holders of Trust Common Stock immediately prior to the
Effective Time of the Merger and no transfer of Trust Common Stock by any such
holder shall thereafter be made or recognized.  If, after the Effective Time of
the Merger, certificates for Trust Common Stock are properly presented in
accordance with this Agreement to the Exchange Agent (as defined in Section
1.9), such certificates shall be canceled and exchanged for a share certificate
for the shares of EWB Common Stock into which such Trust Common Stock
represented thereby was converted in the Merger.

 

SECTION 1.6         Dissenters’ Rights Demands.  Trust Bancorp shall give EWB
prompt notice upon receipt by Trust Bancorp of any written demands for
dissenters’ rights, withdrawal of such demands, and any other documents received
or instruments served pursuant to Chapter 13 of the CGCL relating to Dissenting
Shares and shall give EWB the opportunity to direct all negotiations and
proceedings with respect to such demands.  Trust Bancorp shall not voluntarily
make any payment with respect to any demands for dissenters’ rights and shall
not, except with the prior written consent of EWB, settle or offer to settle
such demands.  Each holder of Dissenting Shares who becomes entitled, pursuant
to the provisions of Chapter 13 of the CGCL, to payment for his or her
Dissenting Shares shall receive payment therefor from EWB and such Dissenting
Shares shall be canceled.

 

SECTION 1.7         Reservation of Right to Revise Transaction.  With the prior
written consent of Trust Bancorp, which consent shall not be unreasonably
withheld, after consultation with Trust Bancorp, EWB shall have the right to
change the method of effecting the Merger or the Bank Merger (including without
limitation the provisions of this Article I), to the extent permitted by
applicable law and to the extent it is deemed such change is desirable, provided
however, that no such change shall (a) alter or change the amount of kind of the
merger consideration or the rights or obligations of the parties hereunder, (b)
diminish the benefits to be received by the directors, officers or employees of
Trust Bancorp and Trust Bank as set forth in this Agreement, (c) materially
impede or delay the consummation of the Mergers or (d) adversely affect the tax
treatment of Trust Bancorp stockholders as a result of receiving the Per Share
Merger Consideration.  Any change affecting the regulatory approvals required
hereunder shall require the agreement of Trust Bancorp.  EWB may exercise this
right of revision by giving written notice thereof in the manner provided in
Section 8.7 of this Agreement.

 

SECTION 1.8         Additional Actions.  If, at any time after the Effective
Time of the Merger, East West Bank shall consider or be advised that any further
deeds, assignments or assurances or any other acts are necessary or desirable to
(a) vest, perfect or confirm, of record or otherwise, in East West Bank its
right, title or interest in, to or under any of the rights, properties or assets
of Trust Bancorp or Trust Bank or (b) otherwise carry out the purposes of this
Agreement, Trust Bancorp and Trust Bank hereby grant to EWB and East West Bank
an irrevocable power of attorney, effective following the Effective Time of the
Merger, to execute and deliver all such deeds, assignments or assurances and to
do all acts necessary or desirable to vest, perfect or confirm title and
possession to such rights, properties or assets in EWB or East West Bank and
otherwise carry out the purpose of this Agreement, and the officers and
directors of EWB or East

 

4

--------------------------------------------------------------------------------


 

West Bank are authorized in the name of Trust Bancorp and Trust Bank to take any
and all such action following the Effective Time of the Merger.

 

SECTION 1.9         Exchange Procedures.  (a)  At and after the Effective Time
of the Merger, each certificate representing Trust Outstanding Shares, other
than Dissenting Shares, (“Trust Bancorp Certificates”) shall represent the Per
Share Merger Consideration as provided in this Agreement.

 

(b)           As of the Effective Time of the Merger, EWB shall deposit
certificates representing the total number of shares of EWB Common Stock
issuable for the Per Share Merger Consideration, together with sufficient cash
for payments in lieu of fractional shares, with U.S. Stock Transfer Corporation
or another entity acceptable to EWB, East West Bank and Trust Bancorp (the
“Exchange Agent”), pursuant to a customary exchange agent agreement (“Exchange
Agent Agreement”) in form and substance satisfactory to EWB, East West Bank,
Trust Bancorp and the Exchange Agent, for the benefit of the holders of Trust
Outstanding Shares, other than Dissenting Shares.

 

(c)           Promptly after the Effective Time of the Merger, EWB shall cause
the Exchange Agent to mail to each holder of record of Trust Bancorp
Certificates the following:  (i) a letter of transmittal specifying that
delivery shall be effected, and risk of loss and title to the Trust Bancorp
Certificates shall pass, only upon delivery of the Trust Bancorp Certificates to
the Exchange Agent, which shall be in a form and contain any other provisions as
EWB may reasonably determine; and (ii) instructions for use in effecting the
surrender of Trust Bancorp Certificates in exchange for the total Per Share
Merger Consideration to be received.  Upon the proper surrender of Trust Bancorp
Certificates to the Exchange Agent, together with a properly completed and duly
executed letter of transmittal, the holder of such Trust Bancorp Certificates
shall be entitled to receive in exchange therefor newly-issued EWB Common Stock
share certificates representing the total Per Share Merger Consideration to be
received for the shares of Trust Common Stock held of record, which certificates
shall contain an appropriate legend thereon until the Registration Statement (as
defined in Section 5.10(a)) is effective, and the Trust Bancorp Certificates so
surrendered shall forthwith be canceled.  No interest will be paid or accrued on
the Per Share Merger Consideration payable to holders of Trust Bancorp
Certificates.  In the event of a transfer of ownership of any Trust Bancorp
Certificates, which transfer is not registered in the transfer records of Trust
Bancorp, an EWB share certificate representing the total Per Share Merger
Consideration to be received may be issued to the transferee if the Trust
Bancorp Certificates are presented to the Exchange Agent, accompanied by
documents sufficient (i) to evidence and effect such transfer and (ii) to
evidence that all applicable stock transfer taxes have been paid.

 

(d)           Any portion of the shares of EWB Common Stock and cash delivered
to the Exchange Agent to pay the Per Share Merger Consideration that remains
unclaimed for six months after the Effective Time of the Merger shall be
redelivered by the Exchange Agent to EWB and East West Bank.  Any holders of
Trust Bancorp Certificates who have not theretofore complied with this Section
1.9 shall thereafter look only to EWB for payment of their Per Share Merger
Consideration in respect of Trust Bancorp Certificates held, without any
interest thereon.  If outstanding Trust Bank Certificates are not surrendered or
the payment for them is not claimed prior to the date on which such payments
would otherwise escheat to or become the property of

 

5

--------------------------------------------------------------------------------


 

any governmental unit or agency, the unclaimed items shall, to the extent
permitted by abandoned property and any other applicable law, become the
property of EWB and East West Bank (and to the extent not in its possession
shall be paid over to them), free and clear of all claims or interest of any
person previously entitled to such claims.  Notwithstanding the foregoing,
neither EWB, East West Bank, Trust Bancorp, Trust Bank, the Exchange Agent, any
of such entities’ directors, officers, employees or representatives, nor any
other person shall be liable to any former holder of Trust Common Stock for any
amount delivered to a public official pursuant to applicable abandoned property,
escheat or similar laws.

 

(e)           In the event any Trust Bancorp Certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the person
claiming such Trust Bancorp Certificate to be lost, stolen or destroyed and, if
required by EWB, the posting by such person of a bond in such reasonable amount
as EWB may direct as indemnity against any claim that may be made against it
with respect to such Trust Bancorp Certificate, the Exchange Agent will issue in
exchange for such lost, stolen or destroyed Trust Bancorp Certificate the pro
rata amount of the Cash Consideration.

 

ARTICLE II.   REPRESENTATIONS AND
WARRANTIES OF TRUST BANCORP AND TRUST BANK

 

SECTION 2.1         Representations and Warranties.  Trust Bancorp, for itself
and for Trust Bank, and Trust Bank, as to itself, represent and warrant to EWB
and East West Bank that, except as specifically set forth herein or in the
disclosure schedule delivered to EWB and dated as of the date of this Agreement
(the “Trust Disclosure Schedule”):

 

(a)           Recitals True.  The facts set forth in the Recitals of this
Agreement with respect to Trust Bancorp and Trust Bank are true and correct.

 

(b)           Capital Stock.  All outstanding shares of capital stock of Trust
Bancorp are duly authorized, validly issued and outstanding, fully paid and
non-assessable, and subject to no preemptive rights.  Trust Bancorp has no
shares of its capital stock reserved for issuance, no outstanding options, calls
or commitments relating to shares of its capital stock nor any outstanding
securities, obligations or agreements exercisable for, convertible into or
exchangeable for, or giving any person any right (including, without limitation,
preemptive rights) to subscribe for or acquire from it, any shares of its
capital stock.

 

(c)           Subsidiaries.  Trust Bancorp’s only subsidiary is Trust Bank. 
Trust Bancorp owns directly all of the issued and outstanding shares of capital
stock of Trust Bank.  Neither Trust Bancorp nor Trust Bank owns directly or
indirectly any equity securities or other similar interest in any other
corporation, limited liability company, joint venture, partnership, entity,
association or other business, other than shares of capital stock identified in
Section 2.1(c) of the Trust Disclosure Schedule.  No capital stock of Trust Bank
is or may become required to be issued (other than to Trust Bancorp) by reason
of any options, warrants, scrip, rights to subscribe to, calls or commitments of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for, shares of the capital stock of Trust Bank.  There are no
contracts, commitments, understandings or arrangements relating to the rights of
Trust Bancorp to vote or to dispose of shares of the capital stock of Trust
Bank.

 

6

--------------------------------------------------------------------------------


 

(d)           Authority.  Trust Bancorp and Trust Bank each has full power and
authority, and is duly qualified in all jurisdictions where such qualification
is required (except for such qualifications the absence of which, individually
or in the aggregate, would not have a Material Adverse Effect), to carry on its
business as it is now being conducted and to own or lease all its properties and
assets, and has all federal, state and local authorizations necessary for it to
own or lease its properties and assets and to carry on its business as it is now
being conducted.

 

(e)           Approvals.  (i)      Subject to approval hereof by the Trust
Shareholders, this Agreement has been authorized by all necessary corporate
action of Trust Bancorp.  Subject to receipt of the required approvals, consents
or waivers of governmental authorities referred to in Section 6.1(b), this
Agreement is a valid and binding agreement of Trust Bancorp enforceable against
it in accordance with its terms, subject as to enforcement to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

(ii)           The affirmative vote or written consent of at least a majority of
the outstanding shares of Trust Common Stock is the only shareholder vote or
consent required for approval of this Agreement and consummation of the Merger
and the other transactions contemplated hereby.

 

(iii)          The Trust Disclosure Schedule lists all directors of Trust
Bancorp and all holders of more than 5% of the Trust Common Stock and identifies
all Trust Bank loans to and deposits from such persons and, to the knowledge of
Trust Bank, of affiliates or companies controlled by such persons.

 

(f)            No Violations.  The execution, delivery and performance of this
Agreement by either Trust Bancorp and Trust Bank does not, and the consummation
of the transactions contemplated hereby by Trust Bancorp and Trust Bank will
not, constitute (i) a breach or violation of, or a default under, any law, rule
or regulation or any judgment, decree, order, governmental permit or license of
Trust Bancorp and Trust Bank or to which Trust Bancorp or Trust Bank (or any of
their respective properties) is subject, which breach, violation or default
would have a Material Adverse Effect, (ii) a breach or violation of, or a
default under, the Articles of Incorporation or Bylaws of Trust Bancorp or Trust
Bank, or (iii) except as would not result in a Material Adverse Effect, a breach
or violation of, or a default under (or an event which with due notice or lapse
of time or both would constitute a breach or violation of, or a default under),
or result in the termination of, accelerate the performance required by or
result in the creation of any lien, pledge, security interest, charge or other
encumbrance upon any of the properties or assets of Trust Bancorp or Trust Bank
under any of the terms, conditions or provisions of any note, bond, indenture,
deed of trust, loan agreement or other agreement, instrument or obligation to
which Trust Bancorp or Trust Bank is a party, or by which any of its properties
or assets may be bound or affected; and the consummation of the transactions
contemplated hereby will not require any approval, consent or waiver under any
such law, rule, regulation, judgment, decree, order, governmental permit or
license or the approval, consent or waiver of any other party to any such
agreement, indenture or instrument, other than the required approvals, consents
and waivers of governmental authorities referred to in Section 6.1(b).

 

7

--------------------------------------------------------------------------------


 

(g)           Financial Statements and Reports.  (i)  The consolidated balance
sheet of Trust Bancorp as of December 31, 2003, and the related statements of
income, cash flow and changes in financial position of Trust Bancorp for the
year then ended, audited by KPMG LLP, and all subsequently issued balance sheets
and income statements, including the unaudited balance sheet and income
financial statements of Trust Bancorp and the Thrift Financial Reports of Trust
Bank as of and for the three months ended March 31, 2004, fairly present,
subject in the case of the unaudited balance sheets and call reports to year-end
audit adjustments normal in nature and amount and to the fact that such
unaudited statements do not provide all footnote and other detailed information
required under GAAP, the financial position of Trust Bancorp and Trust Bank as
of such dates and the results of the operations of Trust Bancorp and Trust Bank
for the periods then ended, all in accordance with generally accepted accounting
principles (“GAAP”) consistently applied or in the case of Thrift Financial
Reports as permitted by the Thrift Financial Reports forms.  The Thrift
Financial Reports to be filed by Trust Bank with the OTS after the date hereof
and all balance sheet and income statements of Trust Bancorp and Trust Bank
prepared after the date hereof will comply, in the case of Trust Bank, with
applicable accounting requirements and with the published rules and regulations
of the OTS with respect thereto; and each of such statements will be prepared in
accordance with GAAP consistently applied during the periods involved, except as
indicated in the notes thereto or as permitted by the Thrift Financial Reports
forms.

 

(ii)           Each of Trust Bancorp and Trust Bank has timely filed all
reports, registrations and statements, together with any amendments required to
be made with respect thereto, that were required to be filed since December 31,
2001 with the OTS or the FDIC (each separately or together with the Board of
Governors of the Federal Reserve System, the Commissioner, the California
Commissioner of Corporations (the “Corporations Commissioner”), the Securities
and Exchange Commission (“SEC”) and any other governmental agency referred to in
this Agreement or with jurisdiction over the transactions contemplated in this
Agreement, the “Regulatory Agencies”) and has paid all fees and assessments due
and payable in connection therewith.  As of their respective dates, such
reports, registrations and statements complied in all material respects with all
the laws, rules and regulations of the appropriate Regulatory Agencies with
which they were filed.

 

(h)           Taxes.  (i)  For the purposes of this Agreement, (A) the term
“Tax” or “Taxes” shall mean any tax or governmental charge, withholding
obligation, assessment, impost or levy (including, without limitation, any
income, gross receipts, deposit, license, payroll, employee withholding, foreign
or domestic withholding, backup withholding, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under
Section 59A of the Code), capital stock, franchise, disability, real or personal
property, sales, use, transfer, registration, ad valorem, alternative or add-on
minimum, estimated or other taxes of any kind, any customs duty, unemployment
insurance, social security (or similar tax) and workers’ compensation), together
with any related liabilities, penalties, fines, additions to tax or interest
(including any penalties, fines or similar amounts related to any information
return or reporting obligations, notwithstanding that no Tax is payable if such
obligations are properly discharged) whether disputed or not, imposed by the
United States or any state, territory or other possession, county, provincial,
local or foreign government or subdivision or agency thereof, and (B) the term
“Return” shall mean all reports, returns, estimates, declarations, claims for
refund,

 

8

--------------------------------------------------------------------------------


 

information returns and statements of any nature with respect to Taxes,
including all schedules and attachments thereto, and including any amendment
thereof.

 

(ii)           All Returns required to be filed by or on behalf of Trust Bancorp
and Trust Bank have been timely filed (taking into account all extensions). 
Neither Trust Bancorp nor Trust Bank is currently the beneficiary of any
extension of time within which to file any Return (other than automatic
extensions) and no application for any such extension is currently pending.  All
such filed Returns are complete and accurate in all material respects in
accordance with the governing jurisdictions’ tax laws.  None of the Returns have
been examined by the Internal Revenue Service (the “IRS”) or the appropriate
state, local or foreign taxing authority.  There are no unresolved questions,
claims or disputes asserted by any relevant taxing authority concerning the
liability for Taxes of Trust Bancorp or Trust Bank.  All Taxes of Trust Bancorp
and Trust Bank with respect to the periods up to the date of this Agreement have
been paid in full or adequate provision has been made for any such Taxes on its
balance sheet in accordance with GAAP.  Neither Trust Bancorp nor Trust Bank is
delinquent (taking into account all extensions) in the payment of any such
Taxes.

 

(iii)          Neither Trust Bancorp nor Trust Bank has waived any statute of
limitations with respect to Taxes or agreed to any extension of time with
respect to an assessment or deficiency for Taxes.  Neither Trust Bancorp nor
Trust Bank is subject to any closing agreement, irrevocable election or similar
agreement or decision that would restrict any of them from claiming an otherwise
permissible treatment for any item of income, deduction, credit or allowance for
a taxable period ending after the Effective Date.  Neither Trust Bancorp nor
Trust Bank has been a “United States real property holding corporation” within
the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.  Neither Trust Bancorp nor
Trust Bank is a party to any Tax sharing agreement or similar contract or
arrangement.  Neither Trust Bancorp nor Trust Bank has been a member of any
affiliated group within the meaning of Section 1504(a) of the Code or any
similar group defined under a similar provision of state, local or foreign law
other than a group for which Trust Bancorp was the common parent.  Neither Trust
Bancorp nor Trust Bank has any liability for the Taxes of any person under
Section 1.1502-6 of the Treasury Regulations issued pursuant to the Code (or any
similar provision of state, local or foreign law), as a transferee or successor,
by contract or otherwise, and no material demand or claim has been made against
either Trust Bancorp nor Trust Bank with respect to any Taxes arising out of
membership or participation in any consolidated, affiliated, combined or unitary
group of which Trust Bancorp or Trust Bank was at any time a member.  There are
no liens or other encumbrances of record or otherwise known to Trust Bancorp or
Trust Bank for any Taxes upon any property of Trust Bancorp or Trust Bank other
than liens for taxes not yet due and payable.

 

(iv)          Trust Bancorp and Trust Bank each has paid or will pay in a timely
manner (taking into account all extensions) and as required by law all Taxes due
and payable by it or which it is obligated to withhold from amounts owing to any
employee or third party.  All Taxes which will be due and payable (taking into
account all extensions), whether now or hereafter, for any period ending on,
prior to or including the Effective Time of the Merger shall have been paid by
or on behalf of Trust Bancorp and Trust Bank or shall be reflected on the books
of Trust Bancorp and Trust Bank as an accrued Tax liability in accordance with
GAAP.

 

9

--------------------------------------------------------------------------------


 

(v)           No property of Trust Bancorp or Trust Bank is “tax exempt use
property” within the meaning of Code Section 168(h).  Neither Trust Bancorp nor
Trust Bank has engaged in a “reportable transaction” within the meaning of
Treasury Regulations Section 1.6011-4(b) or corresponding provisions of
California law.  Neither Trust Bancorp nor Trust Bank has made a distribution of
stock pursuant to Section 355 of the Code since April 16, 1997.  Neither Trust
Bancorp nor Trust Bank has failed to disclose on any income tax return a
position taken therein that could give rise to a substantial understatement of
income tax penalty within the meaning of Section 6662 of the Code or
corresponding provisions of California law.  Neither Trust Bancorp nor Trust
Bank will be required to include any item of income in, or exclude any item of
deduction from, taxable income for any period (or portion thereof) ending after
the Effective Time of the Merger as a result of any:  (A) change in method of
accounting under Section 481 of the Code (or corresponding provisions of state,
local or foreign law); (B) closing agreement as described in Section 7121 of the
Code (or corresponding provisions of state, local or foreign law); (C) deferred
intercompany gain or excess loss account described in the Treasury Regulations
under Section 1502 of the Code; (D) installment sale or open transaction
disposition made on or prior to the Effective Time of the Merger; or (E) prepaid
amount received on or prior to the Effective Time of the Merger.

 

(i)            Absence of Claims.  No litigation, investigation, proceeding or
controversy before any court or governmental agency is pending, and there is no
pending claim, action or arbitration proceeding, against Trust Bancorp or Trust
Bank, and, to either Trust Bancorp or Trust Bank’s knowledge, no such
litigation, proceeding, controversy, claim or action has been threatened or is
contemplated.

 

(j)            Absence of Regulatory Actions.  Neither Trust Bancorp nor Trust
Bank is a party to any cease and desist order, written agreement or memorandum
of understanding with, or a party to any commitment letter or similar
undertaking to, or is subject to any order or directive by, or is a recipient of
any supervisory letter from, or has adopted any board resolutions at the request
of, any Regulatory Agency or has any knowledge of the intention of any
Regulatory Agency to request or impose any of the foregoing.

 

(k)           Agreements.

 

(i)            Neither Trust Bancorp nor Trust Bank is party to any oral or
written (A) consulting agreement not terminable on 30 days’ or less notice, (B)
agreement with any executive officer or other key employee of Trust Bancorp or
Trust Bank the benefits of which are contingent, or the terms of which are
materially altered, upon the occurrence of a transaction involving Trust Bancorp
or Trust Bank of the nature contemplated by this Agreement, (C) agreement with
respect to any employee of Trust Bancorp or Trust Bank providing any term of
employment or compensation guarantee, (D) agreement or plan, including any stock
option plan, stock appreciation rights plan, restricted stock plan or stock
purchase plan, any of the benefits of which will be increased, or the vesting of
the benefits of which will be accelerated, by the occurrence of any of the
transactions contemplated by this Agreement or the value of any of the benefits
of which will be calculated on the basis of any of the transactions contemplated
by this Agreement, (E) agreement which requires the payment of referral fees or
commissions or other fees in connection with deposits, loans or any other
business,(F) agreement containing covenants that limit the ability of Trust
Bancorp or Trust Bank to compete in any line

 

10

--------------------------------------------------------------------------------


 

of business or with any person, or that involves any restriction on the
geographic area in which, or method by which, Trust Bancorp or Trust Bank may
carry on its business (other than as may be required by law or any Regulatory
Agencies) or exclusive dealing contract that limits the ability of Trust Bancorp
or Trust Bank to contract with certain persons or to directly engage in certain
activities, or (G) agreement which requires further payments over the remaining
term of the contract in excess of $100,000.

 

(ii)           Neither Trust Bancorp nor Trust Bank is in default under or in
violation of any provision of any note, bond, indenture, mortgage, deed of
trust, loan agreement or other agreement to which it is a party or by which it
is bound or to which any of its respective properties or assets is subject,
other than such defaults or violations as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

(l)            Labor Matters.  Neither Trust Bancorp nor Trust Bank is a party
to, nor is bound by, any collective bargaining agreement, contract or other
agreement or understanding with a labor union or labor organization, nor is
Trust Bancorp or Trust Bank the subject of any proceeding asserting that Trust
Bancorp or Trust Bank has committed an unfair labor practice or seeking to
compel Trust Bancorp or Trust Bank to bargain with any labor organization as to
wages and conditions of employment, nor is there any strike, other labor dispute
or organizational effort involving Trust Bancorp or Trust Bank pending or to
their knowledge threatened.

 

(m)          Employee Benefit Plans and Agreements.  The Trust Disclosure
Schedule contains a complete and accurate list of all bonus, deferred
compensation, pension, retirement, profit-sharing, thrift, savings, employee
stock ownership, stock bonus, stock purchase, restricted stock, stock option,
severance and welfare benefit plans, employment or severance agreements and all
similar arrangements that are maintained or contributed to by Trust Bancorp or
Trust Bank or to which Trust Bancorp or Trust Bank is obligated to contribute
for the benefit of any employee or former employee, officer or former officer,
director or former director, independent contractor or other service provider of
Trust Bancorp or Trust Bank, or any dependent or spouse of any such person (the
“Plans”).  All “employee benefit plans,” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) maintained
by Trust Bancorp or Trust Bank or to which Trust Bancorp or Trust Bank is
obligated to contribute for the benefit of any current or former employee(s) of
Trust Bancorp or Trust Bank (hereinafter referred to collectively as the
“Employee Plans”), comply in all material respects with all applicable
requirements of ERISA, the Code and other applicable laws.  No Employee Plan is
a “multiemployer plan,” as defined in Section 3(37) of ERISA; and neither Trust
Bancorp nor Trust Bank nor any entity which is considered one employer with
either Trust Bancorp or Trust Bank under Section 4001 of ERISA or Section 414 of
the Code (an “ERISA Affiliate”) has contributed to any “multiemployer plan,” as
defined in Section 3(37) of ERISA, on or after September 26, 1980.  Neither
Trust Bancorp nor Trust Bank has engaged in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) with respect to any
Employee Plan, unless an exemption was available and its requirements were met
in full.   No Employee Plan is a “defined benefit plan” within the meaning of
ERISA Section 3(35).  Neither Trust Bancorp nor Trust Bank nor any ERISA
Affiliate has ever sponsored or contributed to a plan that is subject to Title
IV of ERISA.  All payments and contributions required to have been made by Trust
Bancorp and Trust Bank (under the provisions of any plans,

 

11

--------------------------------------------------------------------------------


 

agreements or other governing documents or applicable law) with respect to all
Plans for all periods prior to the Closing have been made, and all obligations
to make future payments with respect to all Plans for all periods prior to the
Closing have been accrued.  Each Employee Plan that is intended to be qualified
under Section 401(a) of the Code (a “Qualified Plan”) has received a favorable
determination letter from the Internal Revenue Service (the “IRS”) covering all
amendments to the Qualified Plan and all changes in the Code and ERISA to date
for which such a favorable determination letter can be obtained, and neither
Trust Bancorp nor Trust Bank has been advised by the IRS of any plan defects in
form or operation, or otherwise is aware of any circumstances, that will or
reasonably could result in revocation of any such favorable determination letter
or the loss of qualified status.  No event has occurred that will or reasonably
could result in any Qualified Plan being subject to liability for any tax under
Code Section 511.  No Plan holds any stock or other securities of either Trust
Bancorp or Trust Bank, and no Qualified Plan is an “employee stock ownership
plan” (as defined in Section 4975(e)(7) of the Code).  There is no pending or to
the knowledge of either Trust Bancorp or Trust Bank any threatened litigation,
administrative action or proceeding relating to any Plan other than routine
claims for benefits.  There has been no announcement or commitment by Trust
Bancorp or Trust Bank to create any additional Plan, or to amend any Plan except
for amendments required by applicable law which do not materially increase the
cost of such Employee Plan.  Neither Trust Bancorp nor Trust Bank has any
obligations for retiree health or life or any other welfare benefits under any
Plan other than continuation coverage pursuant to Sections 601 et seq. of
ERISA.  Each Plan can be terminated without incurring any liability thereunder
other than for benefits accrued prior to such termination.  There are no
surrender charges, penalties, or other costs or fees that would be imposed by
any person against Trust Bancorp nor Trust Bank, any Plan, or any other person,
including without limitation, any Employee Plan participant or beneficiary, as a
result of the termination of any insurance, annuity, or investment contract or
any other similar investment held by any Plan.  Neither Trust Bancorp nor Trust
Bank has made a payment, or is obligated to make a payment, or is a party to an
agreement that could obligate it to make a payment that will not be deductible
under Section 280G or Section 162(m) of the Code, and the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
will not result in any payment or series of payments by Trust Bancorp or Trust
Bank to any person which is an “excess parachute payment” (as defined in Section
280G of the Code) under any Plan, increase any benefits payable under any Plan
or accelerate the time of payment, exercise or vesting of any such benefit. 
With respect to each Employee Plan, Trust Bancorp and Trust Bank have provided
to EWB a true and correct copy of (i) the three (3) most recent annual reports
on the applicable form of the Form 5500 series filed with the IRS, (ii) all
documents comprising such Employee Plan, including amendments thereto, (iii)
each trust agreement and insurance contract relating to such Plan, including
amendments thereto, (iv) the most recent summary plan description for such
Employee Plan, including summaries of material modifications thereto (v) the
three (3) most recent actuarial reports and valuations if such Employee Plan is
a Pension Plan and (vi) the most recent determination letter issued by the IRS
if such Employee Plan is a Qualified Plan.  All Employee Plan documents, annual
reports and returns, financial statements, actuarial valuations, summary annual
reports, summary plan descriptions and summaries of material modifications
issued with respect to the Employee Plans are correct, complete, and current in
all material respects and have been timely filed and delivered as and to the
extent required by law.

 

12

--------------------------------------------------------------------------------


 

(n)           Title to Assets.  Each of Trust Bancorp and Trust Bank has good
and marketable title to its properties and assets (other than property as to
which it is lessee, and as to that property it has a valid and enforceable lease
for such property enforceable against the landlord in accordance with its
terms), except for such defects in title which would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(o)           Compliance With Laws.  Each of Trust Bancorp and Trust Bank has
all permits, licenses, certificates of authority, orders and approvals of, and
has made all filings, applications and registrations with, federal, state, local
and foreign governmental or regulatory bodies (including without limitation the
Regulatory Agencies) that are required in order to permit Trust Bancorp or Trust
Bank to carry on its business as it is presently conducted or the absence of
which would, individually or in the aggregate, have a Material Adverse Effect
and has conducted its business in material compliance with all applicable laws
and regulations; all such permits, licenses, certificates of authority, orders
and approvals are in full force and effect, and, to the knowledge of Trust
Bancorp and Trust Bank, no suspension or cancellation of any of them is
threatened.

 

(p)           Intellectual Property.  Each of Trust Bancorp and Trust Bank owns
or possesses valid and binding licenses and other rights to use (without
payment) all material trade secrets, trade names, trademarks, service marks,
inventions and processes used in its businesses; and neither Trust Bancorp nor
Trust Bank has received any notice of conflict with respect thereto that asserts
a right of others.  Each of Trust Bancorp and Trust Bank has in all material
respects performed all the obligations required to be performed by it and is not
in default in any material respect under any contract, agreement, arrangement or
commitment relating to any of the foregoing.

 

(q)           Knowledge as to Conditions.  Neither of Trust Bancorp and Trust
Bank nor its directors and officers has knowledge of any reason why the
approvals, consents and waivers of the Regulatory Agencies referred to in
Section 6.1(b) should not be obtained without the imposition of any condition of
the type referred to in the proviso thereto.

 

(r)            Finder’s or Advisor Fees.  Except for the opinion of The Findley
Group delivered to Trust Bancorp, a copy of which has been delivered to EWB,
neither Trust Bancorp nor Trust Bank, nor any officers, directors, employees or
agents of Trust Bancorp or Trust Bank, has employed any broker or finder or
incurred any liability for any financial advisory fees, brokerage fees,
commissions or finder’s fees and no broker or finder has acted directly or
indirectly for Trust Bancorp or Trust Bank, in connection with the Agreement or
the transactions contemplated hereby.

 

(s)           Environmental Matters.

 

(i)            Except as required for the normal and lawful business operations
of Trust Bancorp and Trust Bank, neither Trust Bancorp nor Trust Bank has
engaged in the generation, use, manufacture, treatment, transportation, storage
(in tanks or otherwise), or disposal of Hazardous Substances (as defined below)
other than as permitted by applicable law.  To Trust Bancorp and Trust Bank’s
knowledge, no Hazardous Substances have been released, emitted or disposed of,
or otherwise deposited, on or in any real property which is now or has

 

13

--------------------------------------------------------------------------------


 

been previously owned or is currently leased by Trust Bancorp or Trust Bank,
including any foreclosed “Other Real Estate Owned” (collectively, the
“Property”), except as provided herein or except for such releases, emissions,
disposals or deposits which constituted a violation of an Environmental Law but
did not have a Material Adverse Effect on the Property involved.  To Trust
Bancorp and Trust Bank’s knowledge, no activity has been undertaken on the
Property that would cause or contribute to:

 

a.             the Property becoming a treatment, storage or disposal facility
within the meaning of applicable federal or state law or local ordinance;

 

b.             a release or threatened release of any Hazardous Substances under
circumstances which would violate any Environmental Laws; or

 

c.             the discharge of Hazardous Substances into any soil, subsurface
water or ground water or into the air, or the dredging or filling of any waters,
that would require a permit or any other approval under any Environmental Laws;

 

the cumulative effect of which would have a Material Adverse Effect on the
Property involved.

 

(ii)           To Trust Bancorp and Trust Bank’s knowledge, there are not, and
never have been, any underground storage tanks located in or under the Property.

 

(iii)          Neither Trust Bancorp nor Trust Bank has received any written
notice of, or to its knowledge, any verbal notice of, any pending or threatened
claims, investigations, administrative proceedings, litigation, regulatory
hearings or requests or demands for remedial or response actions or for
compensation, with respect to the Property, alleging noncompliance with or
violation of any Environmental Laws or seeking relief under any Environmental
Law and the Property is not listed on the United States Environmental Protection
Agency’s National Priorities List of Hazardous Waste Sites or, to Trust Bancorp
and Trust Bank’s knowledge, any other list, schedule, log, inventory or record
of hazardous waste sites maintained by any federal, state or local agency.

 

(iv)          “Hazardous Substances” shall mean any hazardous, toxic or
infectious substance, material, gas or waste which is regulated by any
Regulatory Agencies under any Environmental Laws.

 

(v)           “Environmental Laws” means any law, ordinance, regulation, order,
decree, opinion, common law doctrine, requirement or agency policy relating to
Hazardous Substances or the protection of the environment or human health and
safety.

 

(t)            Allowances.  The allowance for loan and lease losses (“ALLL”)
shown on Trust Bancorp and Trust Bank’s latest audited balance sheet was, and
the allowance for possible loan losses shown on each of the unaudited balance
sheets in Trust Bank’s Reports for periods ending after the date of the latest
audited balance sheet were and Trust Bancorp and Trust Bank’s ALLL is, in the
opinion of Trust Bancorp and Trust Bank’s management, adequate as of the dates
thereof and hereof, under generally accepted accounting principles applicable to
banks.  Trust Bancorp and Trust Bank have disclosed to EWB in writing prior to
the date hereof the amounts of all loans, leases, advances, credit enhancements,
other extensions of credit,

 

14

--------------------------------------------------------------------------------


 

commitments and interest-bearing assets of Trust Bank that have been classified
by Trust Bank as “Other Loans Specially Mentioned,” “Special Mention,”
“Substandard,” “Doubtful,” “Loss,” “Classified,” “Criticized,” “Credit Risk
Assets,” “Concerned Loans” or words of similar import (the “Classified Loans”),
and Trust Bancorp and Trust Bank shall promptly after the end of any month after
the date hereof inform EWB of any such classification or any change thereof
arrived at any time after the date hereof.  There are no such loans, leases,
advances, credit enhancements, other extensions of credit, commitments or
interest-bearing assets which have been so classified by any Regulatory Agencies
that have not also been classified in the same manner by Trust Bank.  Any Other
Real Estate Owned included in any non-performing assets of Trust Bank is carried
net of reserves at the lower of cost or market value based on current
independent appraisals.

 

(u)           Material Interests of Certain Persons.  No officer or director of
Trust Bancorp or Trust Bank, or any “associate” (as such term is defined in Rule
12b-2 under the Securities Exchange Act) of any such officer or director, has
any material interest in any material contract or property (real or personal),
tangible or intangible, used in or pertaining to the business of Trust Bancorp
and Trust Bank.

 

(v)           Insurance.  Trust Bancorp and Trust Bank are currently insured
under the policies listed in the Disclosure Schedules and, since December 31,
2003, have been insured for amounts deemed appropriate by management for Trust
Bank’s business and operations against such risks as companies engaged in a
similar business would, in accordance with good business practice, customarily
be insured.  Each of the insurance policies and bonds maintained by Trust
Bancorp and Trust Bank is in full force and effect, neither Trust Bancorp nor
Trust Bank is in default thereunder in a manner for which the policy is likely
to be cancelled and all material claims thereunder have been filed in due and
timely fashion.

 

(w)          Investment Securities.  Except for pledges to secure public and
trust deposits, and reverse repurchase agreements entered into in arm’s-length
transactions pursuant to normal commercial terms and conditions and other
pledges required by law, none of the investments reflected in Trust Bancorp and
Trust Bank’s latest audited balance sheet and none of the material investments
made by Trust Bancorp and Trust Bank since the date of such balance sheet is
subject to any restriction (contractual, statutory or otherwise) that would
materially impair the ability of the entity holding such investment freely to
dispose of such investment at any time.

 

(x)            Derivative Transactions.  Since December 31, 2003, neither Trust
Bancorp nor Trust Bank has engaged in transactions in or involving forwards,
futures, options on futures, swaps or other derivative instruments.

 

(y)           Books and Records.  The books and records of Trust Bank have been,
and are being, maintained in all material respects in accordance with applicable
legal and accounting requirements (including generally accepted accounting
principles, consistently applied) and reflect in all material respects the
substance of events and transactions that should be included therein.

 

15

--------------------------------------------------------------------------------


 

(z)            Disclosure Controls and Procedures  None of Trust Bancorp or
Trust Bank’s records, systems, controls, data or information are recorded,
stored, maintained, operated or otherwise wholly or partly dependent on or held
by any means (including any electronic, mechanical or photographic process,
whether computerized or not ) which (including all means of access thereto and
therefrom) are not under the exclusive ownership and direct control of Trust
Bancorp or Trust Bank or their accountants.  Trust Bancorp and Trust Bank have
devised and maintained a system of internal accounting controls sufficient to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP.

 

(aa)         Trust Business.  Neither Trust Bancorp and Trust Bank act as
trustee, agent, fiscal agent, escrow agent, custodian or in another similar
capacity for any other person, nor otherwise performs any fiduciary or trust
functions.

 

(bb)         Fax and E-mail Marketing.  Neither Trust Bancorp nor Trust Bank has
within the last three years conducted any marketing program involving, or has
otherwise solicited business by means of, faxes or e-mails sent to anyone who
was not then a customer of Trust Bank or who had not requested such fax or
e-mail.

 

ARTICLE III.   REPRESENTATIONS AND
WARRANTIES OF EWB AND EAST WEST BANK

 

SECTION 3.1         Representations and Warranties.  EWB represents and warrants
to Trust Bancorp, and East West Bank represents to Trust Bancorp only with
respect to East West Bank as provided herein, that, except as specifically set
forth in the disclosure letter of EWB delivered to Trust Bancorp and dated as of
the date of this Agreement (the “EWB Disclosure Schedule”):

 

(a)           Recitals True. The facts set forth in the Recitals of this
Agreement with respect to EWB and East West Bank are true and correct.

 

(b)           Capital Stock.  EWB is authorized to issue 100,000,000 shares of
Common Stock, $.001 par value per share, and 5,000,000 shares of preferred
stock, and is not authorized to issue any other class or series of capital
stock, or any other securities giving the holder thereof the right to vote on
any matters on which shareholders of EWB can vote.  As of the date of this
Agreement, 50,255,578 shares of EWB Common Stock were issued and outstanding,
and no shares are held as treasury stock.  No preferred stock has been issued. 
All outstanding shares of EWB Common Stock are and all shares to be issued
pursuant to the Merger will be, duly authorized, validly issued, fully paid and
nonassessable, and are not, or will not be, subject to preemptive rights.  EWB
has provided Trust Bancorp with true and correct copies of its Certificate of
Incorporation and Bylaws.

 

(c)           Subsidiaries.  Neither EWB nor East West Bank owns, directly or
indirectly, any subsidiaries nor the equity securities of any entity nor any
other equity interest in any entity other than East West Bank, including,
without limitation, limited liability company or partnership interests.

 

16

--------------------------------------------------------------------------------


 

(d)           Authority.  Each of EWB and East West Bank has full power and
authority, and is duly qualified in all jurisdictions where such qualification
is required (except for such qualifications the absence of which, individually
or in the aggregate, would not have a Material Adverse Effect), to carry on its
business as it is now being conducted and to own or lease all its properties and
assets, and it has all federal, state, local and foreign governmental
authorizations necessary for it to own or lease its properties and assets and to
carry on its business as it is now being conducted (except for such
qualifications the absence of which, individually or in the aggregate, would not
have a Material Adverse Effect).

 

(e)           Approvals.  This Agreement has been authorized by all necessary
corporate action of EWB and East West Bank.  Subject to receipt of the required
approvals, consents or waivers of governmental authorities referred to in
Section 6.1(b), this Agreement is a valid and binding agreement of EWB
enforceable against it in accordance with its terms, subject as to enforcement
to bankruptcy, insolvency, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

(f)            No Violations. The execution, delivery and performance of this
Agreement by EWB and East West Bank does not, and the consummation of the
transactions contemplated hereby by EWB and East West Bank will not, constitute
(i) a breach or violation of, or a default under, any law, rule or regulation or
any judgment, decree, order, governmental permit or license of them or to which
any of them is subject, which breach, violation or default would have a Material
Adverse Effect, (ii) a breach or violation of, or a default under, the
certificate or articles of incorporation or bylaws of any of them or (iii)
except as would not result in a Material Adverse Effect, a breach or violation
of, or a default under (or an event which with due notice or lapse of time or
both would constitute a breach or violation of, or a default under), or result
in the termination of, accelerate the performance required by, or result in the
creation of any lien, pledge, security interest, charge or other encumbrance
upon any of the properties or assets of any of them under, any of the terms,
conditions or provisions of any note, bond, indenture, deed of trust, loan
agreement or other agreement, instrument or obligation to which any of them is a
party, or to which any of their respective properties or assets may be bound or
affected, except for any of the foregoing in this clause (iii) that, neither
individually or in the aggregate, would have a Material Adverse Effect; and the
consummation of the transactions contemplated hereby will not require any
approval, consent or waiver under any such law, rule, regulation, judgment,
decree, order, governmental permit or license or the approval, consent or waiver
of any other party to any such agreement, indenture or instrument, other than
the required approvals, consents and waivers of governmental authorities
referred to in Section 6.1(b).

 

(g)           Financial Statements and Reports.

 

(i)            As of their respective dates, none of EWB’s Annual Report on Form
10-K for the fiscal ended December 31, 2003 or Quarterly Report on Form 10-Q for
the quarters ended in 2004, nor any other document filed under Section 13(a),
13(d), 14 or 15(d) of the Securities Exchange Act of 1934 as amended, each in
the form (including exhibits) filed with the Securities Exchange Commission
(collectively, the “EWB Reports”), contained or will contain any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading.  The consolidated
balance sheet of EWB as of

 

17

--------------------------------------------------------------------------------


 

December 31, 2003, and the related statements of income, cash flow and changes
in financial position of East West Bank for the year then ended, audited by
Deloitte Touche LLP, all subsequently issued balance sheets and income
statements of EWB and East West Bank and the call reports of East West Bank as
of March 31, 2004 and for the three months then ended, fairly present, subject
in the case of the unaudited balance sheets and call report to recurring EWB and
East West Bank year-end audit adjustments normal in nature and amount, the
financial position of EWB as of such dates and the results of the operations of
EWB and East West Bank for the periods then ended, all in accordance with GAAP
consistently applied or in the case of call reports, as permitted by the call
report form.  The books and records of the EWB and East West Bank have been, and
are being, maintained in all material respects in accordance with applicable
legal, Regulatory Agency and accounting requirements.

 

(ii)           EWB and East West Bank have timely filed all reports,
registrations and statements, together with any amendments required to be made
with respect thereto, that they were required to file since December 31, 2001
with the appropriate Regulatory Agencies and have paid all fees and assessments
due and payable in connection therewith.  As of their respective dates, such
reports, registrations and statements complied in all material respects with all
the laws, rules and regulations of the appropriate Regulatory Agencies with
which they were filed.

 

(h)           Taxes.  Neither EWB nor East West Bank have knowledge of any
conditions that would prevent the Mergers from qualifying as a reorganization
within the meaning of Section 368(a) of the Code.

 

(i)            Absence of Claims.  No litigation, proceeding or controversy
before any court or governmental agency is pending, and there is no pending
claim, action or arbitration proceeding against EWB or East West Bank which is
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect or materially and adversely hinder or delay consummation of the
transactions contemplated hereby, and, to EWB’s knowledge, no such litigation,
proceeding, controversy, claim or action has been threatened or is contemplated.

 

(j)            Absence of Regulatory Actions.  Neither EWB nor East West Bank is
a party to any cease and desist order, written agreement or memorandum of
understanding with, or a party to any commitment letter or similar undertaking
to, or is subject to any order or directive by, or is a recipient of any
supervisory letter from, or has adopted any board resolutions at the request of,
any Regulatory Agencies and has no knowledge of the intention of any Regulatory
Agency to request or impose any of the foregoing.

 

(k)           Agreements.  (i)    Neither the EWB nor East West Bank is bound by
any agreement or contracts other than this Agreement the performance or breach
of which could have a Material Adverse Effect.

 

(ii)           Neither EWB nor East West Bank is in default under or in
violation of any provision of any note, bond, indenture, mortgage, deed of
trust, loan agreement or other agreement to which it is a party or by which it
is bound or to which any of its respective properties or assets is subject,
other than such defaults or violations as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

18

--------------------------------------------------------------------------------


 

(l)            Title to Assets.  EWB and East West Bank each has good and
marketable title to its properties and assets (other than property as to which
it is lessee, and as to that property it has a valid and enforceable lease for
such property enforceable against the landlord in accordance with its terms),
except for such defects in title which would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(m)          Compliance With Laws.  Each of EWB and East West Bank has all
permits, licenses, certificates of authority, orders and approvals of, has made
all filings, applications and registrations with, federal, state, local and
foreign governmental or regulatory bodies (including without limitation the
Regulatory Agencies) that are required in order to permit it to carry on its
business as it is presently conducted or the absence of which could,
individually or in the aggregate, have a Material Adverse Effect and has
conducted its business in material compliance with all applicable laws and
regulations; all such permits, licenses, certificates of authority, orders and
approvals are in full force and effect, and, to the knowledge of EWB and East
West Bank, no suspension or cancellation of any of them is threatened.

 

(n)           Finder’s or Advisor Fees.  Except for the opinion of Keefe,
Bruyette & Woods, Inc. delivered to EWB, neither EWB nor East West Bank, nor any
of its officers, directors, employees or agents, has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees.

 

(o)           Insurance.  Each of EWB and East West Bank are currently insured
and, since December 31, 2003, each has been insured, for reasonable amounts with
financially sound and reputable insurance companies, against such risks as
companies engaged in a similar business would, in accordance with good business
practice, customarily be insured.  Each of the insurance policies and bonds
maintained by EWB or East West Bank is in full force and effect, neither EWB nor
East West Bank is in default thereunder and all material claims thereunder have
been filed in due and timely fashion.  In the best judgment of management of EWB
and East West Bank, such insurance coverage is adequate.

 

(p)           Books and Records.  The books and records of EWB and East West
Bank have been, and are being, maintained in accordance with applicable legal
and accounting requirements (including GAAP consistently applied) and reflect in
all material respects the substance of events and transactions that should be
included therein.

 

(q)           Disclosure Controls and Procedures  None of EWB and East West
Bank’s records, systems, controls, data or information are recorded, stored,
maintained, operated or otherwise wholly or partly dependent on or held by any
means (including any electronic, mechanical or photographic process, whether
computerized or not ) which (including all means of access thereto and
therefrom) are not under the exclusive ownership and direct control of EWB and
East West Bank or their accountants.  EWB and East West Bank have devised and
maintained a system of internal accounting controls sufficient to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP.

 

(r)            Knowledge as to Conditions. Neither EWB nor East West Bank knows
of any reason why the approvals, consents and waivers of the Regulatory Agencies
referred to in

 

19

--------------------------------------------------------------------------------


 

Section 6.1(b) should not be obtained without the imposition of any condition of
the type referred to in the proviso thereto.

 

ARTICLE IV.   CONDUCT PENDING THE MERGER

 

SECTION 4.1         Conduct of Trust Bancorp and Trust Bank’s Business Prior to
the Effective Time of the Merger.  Except as expressly provided in this
Agreement or unless written consent is obtained from EWB, during the period from
the date of this Agreement to the Effective Time of the Merger, Trust Bancorp
and Trust Bank shall each, and Trust Bancorp shall cause Trust Bank to (i)
conduct its business in the usual, regular and ordinary course consistent with
past practice, (ii) use its commercially reasonable efforts to maintain and
preserve intact its business organization, employees, valued customers and
advantageous business relationships and retain the services of its officers and
key employees, (iii) use commercially reasonable efforts to maintain insurance
coverage of customary risks and in amounts in respect of its business and
properties in accordance with present practice, (iv) perform in all material
respects all of its obligations under all material contracts, leases and other
commitments to which it is a party or by which it or any of its properties or
assets may be bound, except such obligations as it may in good faith reasonably
dispute, (v) comply with and perform all material obligations and duties imposed
upon it by applicable federal, state and local laws, rules, regulations and
ordinances, (including filing any returns or other statements in respect of any
Tax) and (vi) subject to Section 5.1 take no action which would reasonably be
expected to adversely affect or delay the ability of Trust Bancorp, Trust Bank,
EWB or East West Bank to obtain any necessary approvals, consents or waivers of
any Regulatory Agency required for the transactions contemplated hereby or to
perform its covenants and agreements on a timely basis under this Agreement.

 

SECTION 4.2         Covenants of Trust Bancorp and Trust Bank.  Except as
otherwise provided herein or in this Agreement, during the period from the date
of this Agreement to the Effective Time of the Merger, neither Trust Bancorp nor
Trust Bank shall, without the prior written consent of EWB, which consent shall
not be unreasonably withheld:

 

(a)           other than in the ordinary course of business consistent with past
practice, implement any new deposit products or deposit promotion program, incur
any indebtedness for borrowed money, assume, guarantee, endorse or otherwise as
an accommodation become responsible for the obligations of any person;

 

(b)           adjust, split, combine or reclassify any capital stock; make,
declare or pay any dividend or make any other distribution on, or directly or
indirectly redeem, purchase or otherwise acquire, any shares of its capital
stock or any securities or obligations convertible into or exchangeable for any
shares of its capital stock, or grant any stock appreciation rights or grant any
person any right to acquire any shares of its capital stock; or issue any
additional shares of its capital stock or any securities or obligations
convertible into or exchangeable for shares of its capital stock;

 

(c)           other than in the ordinary course of business consistent with past
practice and pursuant to policies in effect on the date hereof, sell, transfer,
mortgage, encumber or otherwise dispose of any of its material properties or
assets to any person, or cancel, release or

 

20

--------------------------------------------------------------------------------


 

assign any indebtedness of any such person or any claims held by any such
person, except pursuant to contracts or agreements in force at the date of this
Agreement;

 

(d)           other than in the ordinary course of business consistent with past
practice, make any investment either by purchase of stock or securities,
contributions to capital, real or personal property transfers or purchase of any
property or assets of any person; provided that Trust Bank shall make no
acquisition of equity securities or business operations without EWB’s prior
consent;

 

(e)           except as required by applicable law or regulation, (i) implement
or adopt any material change in its interest rate and other risk management
policies, procedures or practices, or (ii) fail to follow its existing policies
or practices with respect to managing its exposure to interest rate and other
risk.

 

(f)            other than in the ordinary course of business consistent with
past practice, make any capital expenditures, enter into or terminate any lease,
contract or agreement, or make any change in any of its leases, contracts or
agreements with or creating executory obligations in excess of $100,000;

 

(g)           hire any new employees or except to the extent required by law or
as provided in Section 5.3(b), increase in any manner the compensation or fringe
benefits of any of its employees or pay any additional severance benefits, or
pay any pension or retirement allowance not required by any existing plan or
agreement to any such employees, or become a party to, amend (except as may be
required under applicable law) or commit itself to any pension, retirement,
profit-sharing or welfare benefit plan or agreement or employment agreement with
or for the benefit of any employee, other than general increases in compensation
in the ordinary course of business consistent with past practice not in excess
of 3% in any 12-month period, or voluntarily accelerate the vesting of any
compensation or benefit;

 

(h)           settle any claim, action or proceeding involving any liability of
Trust Bank if any such settlement, individually or in the aggregate with other
such settlements, either (i) would have a Material Adverse Effect on Trust Bank,
(ii) result in material restrictions upon the operations of Trust Bank or (iii)
would be reasonably likely to impact materially the terms of this Agreement or
the transactions contemplated hereby;

 

(i)            amend its Articles of Incorporation or Bylaws;

 

(j)            except in the ordinary course of business, waive or release any
material right or collateral or cancel or compromise any extension of credit or
other debt or claim;

 

(k)           other than in the ordinary course of business consistent with past
practice and in conformity with all applicable policies and procedures, make,
renegotiate, restructure, renew, increase, extend the term of or purchase any
loan, lease, advance, credit enhancement or other extension of credit, or make
any commitment in respect of any of the foregoing, and make no loans in any case
in excess of $1,500,000 except loans or advances as to which Trust Bank has a
legally binding obligation to make such loan or advance as of the date hereof
and a description of which has been provided by Trust Bank in writing to EWB
prior to the execution of this Agreement;

 

21

--------------------------------------------------------------------------------


 

(l)            change its methods of accounting in effect at December 31, 2003,
except as required by changes in GAAP or regulatory accounting principles as
concurred to by its independent auditors.

 

(m)          make or change any Tax election, file any amended Return, extend
any statute of limitations for Taxes, either into any settlement or closing
agreement with respect to Taxes, apply for a private ruling from any Tax agency,
change any accounting method with respect to Taxes, or apply for permission to
change any accounting method with respect to Taxes.

 

(n)           permit any insurance policy naming it as a beneficiary or
loss-payable payee to be canceled or terminated, except in the ordinary course
of business consistent with past practice; or

 

(o)           agree to, or make any commitment to, take any of the actions
prohibited by this Section 4.2.

 

ARTICLE V.  COVENANTS

 

SECTION 5.1         Acquisition Proposals.  Trust Bancorp and Trust Bank each
agree that neither Trust Bancorp nor Trust Bank, nor any of their respective
officers and employees shall, and Trust Bancorp and Trust Bank shall direct and
use its best efforts to cause its individual members of its Board of Directors,
employees, agents and representatives (including, without limitation, any
investment banker, attorney or accountant retained by Trust Bancorp) not to,
initiate, solicit or encourage, directly or indirectly, any inquiries or the
making of any proposal or offer (including, without limitation, any proposal or
offer to shareholders of Trust Bancorp) with respect to a merger, consolidation
or similar transaction involving, or any purchase of all or any significant
portion of the assets or any equity securities of, Trust Bancorp or Trust Bank
(any such proposal or offer being hereinafter referred to as an “Acquisition
Proposal”).  Trust Bancorp and Trust Bank will immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any parties
conducted heretofore with respect to any of the foregoing.  Trust Bancorp and
Trust Bank will take the necessary steps to inform the appropriate individuals
or entities referred to in the first sentence hereof of the obligations
undertaken in this Section 5.1.  Trust Bancorp and Trust Bank will notify EWB
promptly if any such inquiries or proposals are received by, any such
information is requested from, or any such negotiations or discussions are
sought to be initiated or continued with Trust Bancorp and Trust Bank or, to its
knowledge, any of the individuals or entities referred to in the first sentence
of this Section 5.1 and Trust Bancorp and Trust Bank shall not enter into any
negotiations or discussions nor provide any non-public information or materials
to any such individuals or entities unless Trust Bancorp shall have received an
unsolicited written offer (other than from EWB or East West Bank) to effect an
Acquisition Proposal and the Board of Directors of Trust Bancorp, after
consultation with legal counsel, concludes that, in the exercise of the
directors’ fiduciary obligations, such information should be provided to or such
discussions or negotiations should be undertaken with the person or entity
submitting such unsolicited written offer.

 

SECTION 5.2         Certain Pre-Closing Adjustments.  At the request of EWB,
Trust Bancorp and Trust Bank shall modify and change its loan, litigation and
real estate valuation

 

22

--------------------------------------------------------------------------------


 

policies and practices (including loan classifications and levels of reserves
including the all) after (i) the date on which the last required approval of a
Regulatory Agency is received for the Mergers and (ii) the approval of this
Agreement by Trust Bancorp’s shareholders, and immediately prior to the
Effective Time of the Merger so as to be consistent on a mutually satisfactory
basis with those of EWB, provided that any such actions and changes shall be
consistent with GAAP and applicable laws, regulations and regulatory policies
and shall be non-binding on Trust Bancorp and Trust Bank and subject to reversal
by Trust Bancorp and Trust Bank’s Board of Directors in the event this Agreement
is subsequently terminated prior to the Effective Time of the Merger.  The
representations, warranties and covenants of Trust Bancorp and Trust Bank
contained in this Agreement and the condition in Section 6.2(d) shall not be
deemed to be untrue or breached in any respect for any purpose as a consequence
of any modifications or changes undertaken solely on account of this Section
5.2.

 

SECTION 5.3         Employees.

 

(a)           EWB and East West Bank shall have the right but not the obligation
to offer employment immediately following the Effective Time of the Merger to
any and all persons who are expected to be officers and employees of Trust
Bancorp or Trust Bank immediately before the Effective Time of the Merger. 
Trust Bancorp and Trust Bank will provide EWB and East West Bank with
information regarding such persons current employment arrangements with Trust
Bancorp and Trust Bank and will otherwise assist EWB and East West Bank in
making such offers.

 

(b)           Prior to the Effective Time of the Merger, Trust Bank will
establish an Employee Retention Plan acceptable to EWB.  Payments under the
Employee Retention Plan shall accrue and be payable regardless of whether a
Trust Bank employee will be employed by East West Bank after the Mergers.  The
timing of the payments shall be determined by East West Bank and it is
anticipated that the payments will be made after, but no later than six (6)
months after, the Mergers.  All retention bonus payments by East West Bank shall
provide for the execution of a retention receipt agreement satisfactory to East
West Bank as a condition to receipt of payments, which shall provide for (i)
release of claims, (ii) confidentiality of information , and  (iii) no
solicitation of EWB or East West Bank customers or employees for a period of one
year after the Effective Time of the Merger.

 

(c)           Prior to the Effective Time of the Merger, Trust Bancorp and Trust
Bank shall take all action necessary to terminate any and all 401(k) Plans that
they or either of them maintains and any other Plan that EWB may specify.

 

(d)           EWB agrees that as of and following the Effective Time of the
Merger, the employees of Trust Bancorp or Trust Bank as of the Effective Time of
the Merger who are offered and who accept employment with EWB or East West Bank
(the “Former Trust Employees”) shall be eligible to participate in EWB or East
West Bank’s employee benefit plans in which the similarly situated employees of
EWB or East West Bank participate, to the same extent as such similarly situated
employees of EWB or East West Bank participate.

 

(e)           With respect to each employee benefit plan, program, policy or
arrangement maintained by EWB or East West Bank for the benefit of current
employees of

 

23

--------------------------------------------------------------------------------


 

EWB or East West Bank (each such plan, program, policy or arrangement, an “EWB
Plan”), EWB agrees that for purposes of determining eligibility to participate
and vesting (but not for benefit accrual purposes), service with Trust Bancorp
or Trust Bank shall be treated as service with EWB or East West Bank; provided,
however, that such service shall not be recognized to the extent that such
recognition would result in a duplication of benefits.  To the extent permitted
by any insurer of an EWB Plan, EWB shall cause such EWB Plan to waive (i) any
pre-existing condition restriction that did not apply under the terms of any
analogous Employee Plan immediately prior to the Effective Time of the Merger
and (ii) any waiting period limitation or evidence of insurability requirement
which would otherwise be applicable to a Former Trust Employee on or after the
Effective Time of the Merger to the extent such Former Trust Employee had
satisfied any similar limitation or requirement under an analogous Employee Plan
prior to the Effective Time of the Merger and shall cause such EWB Plan to give
each Former Trust Employee credit for amounts paid under any analogous Employee
Plan for purposes of applying deductibles, co-payments and out-of-pocket
maximums as though such amounts had been paid in accordance with the terms and
conditions of the EWB Plan.

 

SECTION 5.4         Access and Information. Upon reasonable notice, Trust
Bancorp and Trust Bank shall each afford to EWB and its representatives
(including, without limitation, directors, officers and employees of EWB or East
West Bank and their affiliates, and counsel, accountants and other professionals
retained) such reasonable access during normal business hours throughout the
period prior to the Effective Time of the Merger to the books, records
(including, without limitation, shareholder lists, tax returns and work papers
of independent auditors), properties and personnel of Trust Bancorp and Trust
Bank and to such other information as EWB or East West Bank may reasonably
request; provided, however, that no investigation pursuant to this Section 5.4
shall affect or be deemed to modify any representation or warranty made herein. 
Upon reasonable notice and request, EWB will provide similar reasonable access
and information to Trust Bancorp and its representatives.  In addition to the
parties’ respective obligations under that certain Confidentiality Agreement
dated as of April 16, 2004 (the “Confidentiality Agreement”), each of EWB, EWBC,
Trust Bancorp and Trust Bank covenants and agrees that it and its respective
representatives, counsel, accountants, agents and employees will hold in strict
confidence all documents and information concerning EWB, East West Bank, Trust
Bancorp and Trust Bank so obtained from the other parties (except to the extent
that such documents or information are matter of public record or required
disclosure in the Proxy Statement or any of the public information of any
applications required to be filed with any Regulatory Agency to obtain the
approvals and consents required to effect the transactions contemplated hereby);
will not, and will cause their representatives not to, use any information
obtained pursuant to this Section 5.4 for any purpose unrelated to this
Agreement or the consummation of the transactions contemplated by this
Agreement; and if the transactions contemplated herein are not consummated, such
confidence shall be maintained and all such documents shall be returned to the
other respective parties.

 

SECTION 5.5         Certain Filings, Consents and Arrangements.  EWB, East West
Bank, Trust Bancorp and Trust Bank shall (a) promptly make or cause any filings,
notices and applications required to be made in order to obtain all approvals,
consents and waivers of any Regulatory Agencies necessary or appropriate for the
consummation of the transactions contemplated hereby and (b) cooperate with one
another (i) in promptly determining the filings that are required to be made or
the approvals, consents or waivers that are required to be obtained

 

24

--------------------------------------------------------------------------------


 

under any relevant federal, state or foreign law or regulation and (ii) in
promptly making any such filings, furnishing information required in connection
therewith and seeking timely to obtain any such approvals, consents or waivers. 
The parties shall deliver to one another copies of all such filings, notices and
applications made by them or it, as the case may be, a reasonable period prior
to the time such filings are to be made for review and comment and shall keep
each other fully advised on a timely basis of the status of the regulatory
approval process and the substance or any questions or stated concerns of any
Regulatory Agency.

 

SECTION 5.6         Additional Agreements.  Subject to the terms and conditions
herein provided, each of the parties hereto agrees to use all commercially
reasonable efforts to take promptly, or cause to be taken promptly, all actions
and to do promptly, or cause to be done promptly, all things necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement as promptly as
practicable, including to use commercially reasonable efforts to obtain all
necessary actions or non-actions, extensions, waivers, consents and approvals
from all applicable governmental entities, to effect all necessary
registrations, applications and filings (including, without limitation, any
filings under any applicable state securities laws) and to obtain any required
contractual consents and regulatory approvals, including any actions which may
be required to effect the Mergers.

 

SECTION 5.7         Transaction Expenses. Trust Bancorp and Trust Bank shall not
exceed a budget amount provided to EWB in the Trust Disclosure Schedule without
EWB’s written consent, which shall not be unreasonably withheld, for all fees
and expenses of accountants, attorneys and other advisors for professional
services rendered in connection with the transactions contemplated in this
Agreement (the “Transaction Expenses”).

 

SECTION 5.8         Publicity.  The initial press release announcing this
Agreement after the date hereof shall be a joint press release and thereafter
Trust Bancorp and EWB shall consult with each other in issuing any press
releases or otherwise making public statements with respect to the other or the
transactions contemplated hereby and in making any filings with any Regulatory
Agency or with any national securities organization with respect thereto,
provided that each party may make such press releases as it deems required under
applicable law upon the advice of counsel, but only after affording the other
party a reasonable opportunity to review and comment.

 

SECTION 5.9         Shareholders’ Approval.

 

(a)           Trust Bancorp and EWB shall prepare a joint prospectus and proxy
statement to be mailed as promptly as possible to Trust Shareholders in
connection with the required approval of the Trust Shareholders of this
Agreement and the transactions contemplated hereby (referred to together
hereafter as the “Information Statement”).  Trust Bancorp shall (i) duly call,
give notice of, convene, and hold a meeting of its shareholders to be held as
soon as practicable following the date hereof for the purpose of obtaining the
requisite shareholder approvals required in connection with this Agreement and
the transactions contemplated hereby; and (ii) through its Board of Directors,
unanimously recommend to its shareholders approval of such matters.  The
Information Statement shall include such information as is required by the
applicable provisions of Rule 502(b) of SEC Regulation D.  Subject to their
determination, after

 

25

--------------------------------------------------------------------------------


 

consultation with legal counsel, as to the requirements of their fiduciary
duties, the Information Statement shall include the recommendation of the Board
of Directors of Trust Bancorp in favor of the Agreement and the Merger and the
conclusion of the Board of Directors of Trust Bancorp that the terms and
conditions of the Merger are fair and reasonable to the Trust Shareholders. 
Anything to the contrary contained herein notwithstanding, Trust Bancorp shall
not include in the Information Statement any information with respect to EWB or
its affiliates or associates, the form and content of which information shall
not have been approved by EWB prior to such inclusion.  Trust Bancorp represents
and covenants that the Information Statement and any amendment or supplement
thereto, at the date of mailing to shareholders of Trust Bancorp and the date of
the meeting of Trust Bancorp’s shareholders to be held in connection with the
Agreement and the Merger will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading; provided, however, that Trust Bancorp makes no
representations or covenants with respect to information provided to Trust
Bancorp in writing by EWB specifically for inclusion in the Information
Statement and the EWB hereby represents that any such information so provided by
EWB will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The parties shall cooperate with each other in the preparation
of the Information Statement and Trust Bank shall provide EWB an opportunity to
review and comment upon a final draft of the Information Statement prior to its
mailing to Trust Bancorp’s shareholders.

 

(b)           Certain Trust Shareholders have executed the Shareholders
Agreement attached hereto as Exhibit C providing that they shall vote all Trust
Common Stock in which they have a beneficial interest in favor of the Agreement,
the Merger and the other transactions contemplated herein.

 

SECTION 5.10       Private Placement and SEC Form S-3 Registration.  The EWB
Common Stock to be exchanged for the Trust Outstanding Shares shall be issued
pursuant to Regulation D and Rule 506 of the Securities Act of 1933, as amended
(the “Securities Act”).  As expeditiously as practicable after the Closing, and
in any event within thirty (30) days after the Closing, EWB shall:

 

(a)           prepare and file with the SEC a registration statement under the
Securities Act covering the resale of the EWB Common Stock issued pursuant to
the Agreement and the Merger hereunder (the “Registration Statement”) and use
its best efforts to cause such Registration Statement to become and remain
effective for two years from the Effective Time of the Merger as provided herein
and shall use its best efforts to comply with the rules and regulations of the
SEC in preparing and filing such Registration Statement;

 

(b)           prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep the
Registration Statement effective for a period of not less than two years from
the date of issuance of the EWB Common covered by such Registration Statement;

 

26

--------------------------------------------------------------------------------


 

(c)           make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Registration Statement at the earliest
practicable time;

 

(d)           on or prior to the date on which the Registration Statement is
declared effective, use its best efforts to register or qualify the EWB Common
covered by such Registration Statement under all applicable state laws; and

 

(e)           use its commercially reasonable efforts upon request to assist
former Trust Shareholders with introductions to brokers who follow EWB and the
EWB Common Stock in the event they wish to pursue the resale of their EWB Common
Stock.

 

All of the costs and expenses of each registration hereunder will be borne by
the EWB, including all registration and filing fees, the fees and expenses of
EWB’s counsel and accountants.

 

SECTION 5.11       Accuracy of Information .  The information relating to Trust
Bancorp, Trust Bank, EWB or East West Bank to be included in (i) the Information
Statement; or (ii) any other filings or applications pursuant to this Agreement
to any other Regulatory Agency whose approval is required pursuant to Section
6.2(b), shall not, at the time any application or notice or filing is submitted
to any Regulatory Agency, at the time the Information Statement is first mailed
to the Trust Shareholders and at all times subsequent thereto (through and
including the Effective Time of the Merger), contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The information
relating to Trust Bank, EWB or East West Bank included in the Registration
Statement shall not, at the time the Registration Statement (including any
amendments or supplements thereto) is declared effective by the SEC and through
the date that is two years after the date of the Effective Time of the Merger,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading or omit to state any
material fact necessary to correct any statement in any earlier communication
with respect to the solicitation of proxies or written consents from the Trust
Shareholders which has become false or misleading.  If at any time prior to the
Effective Time of the Merger any event or information should be discovered by
Trust Bancorp or EWB which should be set forth in any amendment to (x) the
Information Statement (y) any application filed pursuant to this Agreement or
(z) the Registration Statement, Trust Bancorp or EWB, as appropriate, will
promptly inform the other.  Notwithstanding the foregoing, EWB makes no
representation, warranty or covenant with respect to any information relating to
Trust Bancorp or Trust Bank which is contained in any of the foregoing
documents.  None of the information supplied or to be supplied by or on behalf
of Trust Bancorp or EWB for inclusion in any other documents to be filed with
any Regulatory Agency in connection with the transactions contemplated in this
Agreement, will, at the respective times such documents are filed or become
effective and in light of the circumstances under which the information was
supplied, contain any untrue statement of a material fact, or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

27

--------------------------------------------------------------------------------


 

SECTION 5.12       Shareholder Agreements.

 

(a)           Trust Bancorp shall use its commercially reasonable efforts to
cause each person who is, at the time this Agreement is submitted to the Trust
Shareholders for approval or consent, an “affiliate” of Trust Bank for purposes
of Rule 145 under the Securities Act of 1933, as amended, to execute and deliver
to EWB a written agreement (the “Affiliate Agreement”), in the form of Exhibit D
hereto, providing that such person shall dispose of the EWB Common Stock to be
received by such person in the Merger only in accordance with applicable law.

 

(b)           Trust Bancorp shall use its commercially reasonable efforts to
cause all
Trust Shareholders to execute and deliver to EWB within twenty (20) Business
Days after the date of this Agreement an investor letter (“Investor Letter”) in
the form of Exhibit E hereto which shall have attached a completed Investor
Questionnaire.  The covenant of EWB in Section 5.10 to file the Registration
Statement is intended to extend to, and may be relied upon by Trust
Shareholders.

 

SECTION 5.13       Indemnification.  EWB agrees that all rights to
indemnification or exculpation now existing in favor of the directors, officers
and employees of Trust Bancorp or Trust Bank as provided in its Articles of
Incorporation, Bylaws, indemnification agreements or otherwise in effect as of
the date hereof with respect to matters occurring prior to the Effective Time of
the Merger, shall survive the Merger and shall continue in full force and effect
to the extent they do not exceed such rights of the directors, officers and
employees of EWB, as the case may be.  In the event of any threatened or actual
claim, action, suit, proceeding or investigation, whether civil, criminal or
administrative, including, without limitation, any such claim, action, suit,
proceeding or investigation in which any person who is now, or has been at any
time prior to the date of this Agreement, or who becomes prior to the Effective
Time of the Merger, a director or officer of Trust Bancorp or Trust Bank (the
“Indemnified Parties”) is, or is threatened to be, made a party based in whole
or in part on, or arising in whole or in part out of, or pertinent to (i) the
fact that he or she is or was a director or officer of Trust Bancorp or Trust
Bank or any of its predecessors or affiliates or (ii) this Agreement or any of
the transactions contemplated hereby, whether in any case asserted or arising
before or after the Effective Time of the Merger, except to the extent the claim
for which indemnification sought is brought by or on behalf of EWB or East West
Bank based on a breach or violation of the terms of this Agreement, the parties
agree to cooperate and use their reasonable best efforts to defend against and
respond thereto.  It is understood and agreed that EWB shall indemnify and hold
harmless, as and to the extent permitted by law, each such Indemnified Party
against any losses, claims, damages, liabilities, costs, expenses (including
reasonable attorneys’ fees and expenses in advance of the final disposition of
any claim, suit, proceeding or investigation to each Indemnified Party to the
fullest extent permitted by law upon receipt of any undertaking required by
applicable law and including reasonable attorney’s fees and expenses incurred in
connection with prevailing in a suit by an Indemnified Party to enforce its
rights under this Section 5.13), judgments, fines and amounts paid in settlement
in connection with any such threatened or actual claim, action, suit, proceeding
or investigation, except to the extent the claim for which indemnification
sought is brought by or on behalf of EWB or East West Bank based on a breach or
violation of the terms of this Agreement (“Claims”).  In the event of any such
threatened or actual claim, action, suit, proceeding or investigation (whether
asserted or arising before or after the Effective Time of the Merger), the
Indemnified Parties may retain counsel reasonably satisfactory to EWB; provided,
however, that (1) EWB shall have the right to assume the defense thereof and
upon such assumption EWB shall not be liable to any Indemnified Party for any
legal

 

28

--------------------------------------------------------------------------------


 

expenses of other counsel or any other expenses subsequently incurred by any
Indemnified Party in connection with the defense thereof, except that if EWB
elects not to assume such defense or counsel for the Indemnified Parties
reasonably advises that there are issues which raise conflicts of interest
between EWB and the Indemnified Parties, the Indemnified Parties may retain
counsel reasonably satisfactory to them after consultation with EWB, and EWB
shall pay the reasonable fees and expenses of such counsel for the Indemnified
Parties, (2) EWB shall in all cases be obligated pursuant to this paragraph to
pay for only one firm of counsel for all Indemnified Parties, (3) EWB shall not
be liable for any settlement effected without its prior written consent (which
consent shall not be unreasonably withheld) and (4) EWB shall have no obligation
hereunder to any Indemnified Party when and if a court of competent jurisdiction
shall ultimately determine, and such determination shall have become final and
nonappealable, that indemnification of such Indemnified Party in the manner
contemplated hereby is prohibited by applicable law.  EWB’s indemnification
obligations under this Section 5.13 shall extend only to Claims threatened in
writing or existing prior to the third anniversary of the Effective Time of the
Merger and of which the Indemnified Party gives notice to EWB prior to or on
such date, or if threatened or facts or circumstances which might reasonably
lead to a Claim are known as of such date, have been disclosed to EWB prior to
or on such date.

 

SECTION 5.14       D&O Tail Coverage..  Trust Bancorp may purchase prior to the
Closing additional coverage under its directors and officers liability policy to
be effective for no less than an additional three-year term commencing at the
Effective Time of the Merger unless EWB shall have obtained such coverage for
Trust Bancorp and provided that EWB shall have consented to the premium for such
coverage if greater than the amount disclosed to EWB as of the date hereof,
which consent shall not be unreasonably withheld.

 

SECTION 5.15       Medical Coverage.  EWB shall provide as severance medical
coverage for the former directors of Trust Bancorp and Trust Bank for one year
after the Closing which is comparable to the coverage currently provided by
Trust Bancorp and Trust Bank.

 

SECTION 5.16       Leases.  Trust Bancorp shall promptly notify EWB of all Trust
Bancorp or Trust Bank office leases expiring within 12 months after the
Effective Time of the Merger and, if requested by EWB, shall renew such leases
on commercially reasonable terms and Trust Bancorp or Trust Bank shall give such
notices to exercise renewal options as may be required.  Trust Bancorp or Trust
Bank shall also request such estoppel certificates from landlords or tenants as
EWB may reasonably request and deliver to EWB all landlord consents as may be
required for the Mergers.

 

SECTION 5.17       Notices; Reports.

 

(a)           Trust Bancorp will promptly notify EWB of any event of which Trust
Bank obtains knowledge which has had or may have a Material Adverse Effect or in
the event Trust Bank determines that it is unable to fulfill any of the
conditions to the performance of EWB’s obligations hereunder, and Trust Bancorp
and Trust Bank will furnish EWB (i) as soon as available, and in any event
within five (5) days after it is prepared, any report by Trust Bancorp or Trust
Bancorp or Trust Bank for submission to the Board of Directors of Trust Bancorp
or Trust Bank or committees thereof, (ii) as soon as available, all proxy
statements, information statements, financial statements, and all reports to be
filed by Trust Bancorp or Trust

 

29

--------------------------------------------------------------------------------


 

Bank with any Regulatory Agency after the date hereof, and (iii) such other
existing reports as EWB may reasonably request relating to Trust Bancorp or
Trust Bank.

 

(b)           Trust Bancorp shall give prompt notice to EWB of any notice of, or
other communication relating to, a default or event that, with notice or lapse
of time or both, would become a default, received by Trust Bancorp or Trust Bank
subsequent to the date of this Agreement and prior to the Effective Time of the
Merger, under any contract material to the financial condition, properties,
businesses or results of operations of Trust Bancorp or Trust Bank to which
Trust Bancorp or Trust Bank is a party or is subject.

 

(c)           EWB will promptly notify Trust Bancorp of any event of which EWB
obtains knowledge which has had or may have a Material Adverse Effect, or in the
event EWB determines that it is unable to fulfill any of the conditions to the
performance of Trust Bancorp and Trust Bank’s obligations hereunder, and EWB
shall thereafter furnish Trust Bancorp with such information as Trust Bancorp
may reasonably request.  EWB shall furnish Trust Bancorp such reports filed by
EWB with any Regulatory Agency as Trust Bancorp may reasonably request which are
relevant to the transactions contemplated by this Agreement and the disclosure
of which by EWB to Trust Bancorp is not otherwise prohibited by law or
regulation.

 

(d)           Trust Bancorp and EWB shall give prompt notice to the other party
of any notice or other communication from any third party challenging the
legality of this Agreement or any of the transactions contemplated hereby or
alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement.

 

SECTION 5.18       EWB Representatives.  EWB may designate representatives to
attend meetings of the Trust Bancorp or the Trust Bank Board of Directors, or
any committee thereof, including the Trust Bank Loan Committee, provided that
such representative may be excluded by the Trust Bancorp or Trust Bank Board of
Directors from any discussion it deems appropriate with respect to the
transactions contemplated by this Agreement or other discussions of any material
matters as to which it is deemed important for preservation of the attorney
client privilege.  Trust Bancorp or Trust Bank shall give EWB at least two
business days notice of any Trust Bancorp or Trust Bank Board of Directors,
meetings, and any meetings of any committee thereof.

 

ARTICLE VI.   CONDITIONS TO CONSUMMATION

 

SECTION 6.1         Conditions to All Parties’ Obligations.  The respective
obligations of parties to effect the Mergers shall be subject to the
satisfaction or waiver prior to the Effective Time of the Merger of the
following conditions:

 

(a)           The Agreement and the transactions contemplated hereby shall have
been approved by the requisite vote of the shareholders of Trust Bancorp.

 

(b)           EWB, East West Bank, Trust Bancorp and Trust Bank shall have
procured the required Regulatory Agency approvals, consents or waivers with
respect to the Agreement and the transactions contemplated hereby and all third
party consents required by the terms of this Agreement; all applicable statutory
waiting periods shall have expired; and the parties shall have procured any
other regulatory approvals, consents or waivers of governmental authorities or

 

30

--------------------------------------------------------------------------------


 

other persons that are necessary or appropriate to the consummation of the
transactions contemplated by the Agreement; provided, however, that no approval,
consent or waiver referred to in this Section 6.1(b) shall be deemed to have
been received if it shall include any condition or requirement that,
individually or in the aggregate, (i) would result in a Material Adverse Effect
on EWB (after giving effect to the Mergers), or (ii) would so materially reduce
the economic or business benefits of the acquisition contemplated by the
Agreement to EWB that had such condition been known to EWB, EWB or Trust
Bancorp, in their respective good faith reasonable judgments, would not have
entered into this Agreement.

 

(c)           No party hereto shall be subject to any order, decree or
injunction of a court or agency of competent jurisdiction which enjoins or
prohibits the consummation of the Merger or any other transaction contemplated
by this Agreement, and no litigation or proceeding shall be pending against any
party or any of their respective subsidiaries brought by any governmental agency
seeking to prevent consummation of the transactions contemplated hereby.

 

(d)           No statute, rule, regulation, order, injunction or decree shall
have been enacted, entered or promulgated by any governmental authority which
prohibits, restricts or makes illegal the consummation of the Mergers.

 

(e)           The Exchange Agent Agreement shall have been executed by all
appropriate parties and the total Per Share Merger Consideration required shall
have been delivered to the Exchange Agent by EWB.

 

(f)            EWB and Trust Bancorp shall have received an opinion of Manatt,
Phelps & Phillips, LLP, concluding that the Merger and the Bank Merger both
qualify as reorganizations within the meaning of Section 368(a) of the Code,
dates as of the Effective Time of the Merger and in form and substance
reasonably satisfactory to EWB and Trust Bancorp.  In rendering such opinion,
Manatt, Phelps & Phillips, LLP, may require and rely on representations
contained in certificates of officers of EWB, East West Bank, Trust Bancorp,
Trust Bank, and other persons as determined by Manatt, Phelps & Phillips, LLP.

 

SECTION 6.2         Conditions to Obligations of EWB and East West Bank.  The
obligations of EWB and East West Bank to effect the Mergers shall be subject to
the satisfaction or waiver prior to the Effective Time of the Merger of the
following additional conditions:

 

(a)           Each of the representations and warranties of Trust Bancorp and
Trust Bank contained in this Agreement shall, in all material respects, be true
at the Effective Time of the Merger as if made on such date (or on the date when
made in the case of any representation or warranty which specifically relates to
an earlier date); Trust Bancorp and Trust Bank shall have performed, in all
material respects, each of its covenants and agreements contained in this
Agreement; and EWB shall have received a certificate signed by the Chief
Executive Officer of Trust Bancorp dated as of the Effective Time of the Merger,
to the foregoing effect.

 

(b)           Since March 31, 2004 there shall have been no Material Adverse
Effect on Trust Bancorp.

 

(c)           At least five (5) business days prior to the Effective Time of the
Merger, Trust Bancorp shall provide EWB with Trust Bancorp’s unaudited
consolidated financial

 

31

--------------------------------------------------------------------------------


 

statements as of the close of business on the last day of the last month ended
prior to the month of the Effective Time of the Merger (the “Closing Financial
Statements”).  The Closing Financial Statements shall have been prepared in all
material respects in accordance with GAAP and other applicable legal and
accounting requirements, reflect all period-end accruals and other adjustments
usual and customary.

 

(d)           Trust Bancorp’s stockholders’ equity as stated in the Closing
Financial Statements, adjusted so as not to include (i) Transaction Expenses
paid or incurred since March 31, 2004, and (ii) mark-to-market adjustments to
the “available for sale” securities portfolio since March 31, 2004, shall not be
less than $18,049,000.

 

(e)           EWB shall have received any officer severance agreements required
by Section 5.3(b).

 

(f)            Trust Bancorp or Trust Bank shall have obtained such written
consents as EWB may require from the landlords under Trust Bancorp or Trust
Bank’s office leases to the transactions contemplated by this Agreement.

 

(g)           All Affiliate Agreements and Investor Letters required pursuant to
Section 5.13 shall have been executed and delivered to EWB.

 

(h)           Trust Bancorp and Trust Bank shall each have delivered to EWB a
certificate of the corporation issued pursued to Treasury Regulations Section
1.897-2(h) certifying that the stock of such corporation is not a U.S. real
property interest in a form reasonably satisfactory to EWB.

 

SECTION 6.3         Conditions to Obligations of Trust Bancorp and Trust Bank 
.  The obligation of Trust Bancorp and Trust Bank to effect the Mergers shall be
subject to the satisfaction or waiver prior to the Effective Time of the Merger
of the following additional conditions:

 

(a)           Each of the representations and warranties of EWB contained in
this Agreement shall, in all material respects, be true at the Effective Time of
the Merger as if made on such date (or on the date when made in the case of any
representation or warranty which specifically relates to an earlier date); EWB
shall have performed, in all material respects, each of its covenants and
agreements contained in this Agreement; and Trust Bancorp shall have received a
certificate signed by the Chief Executive Officer or any Executive Vice
President of EWB, dated as of the Effective Time of the Merger, to the foregoing
effect.

 

(b)           Since March 31, 2004, there shall have been no Material Adverse
Effect on EWB.

 

ARTICLE VII.   TERMINATION

 

SECTION 7.1         Termination.  This Agreement may be terminated, and the
Mergers abandoned, prior to the Effective Time of the Merger, either before or
after its approval by the parties’ shareholders:

 

32

--------------------------------------------------------------------------------


 

(a)           by the mutual consent of all parties, if the board of directors of
each so determines by vote of a majority of the members of its entire board; or

 

(b)           by EWB or Trust Bancorp, if its board of directors so determines
by vote of a majority of the members of its entire board, in the event of a
material breach by the other of any representation, warranty, covenant or
agreement contained herein such that the conditions in Section 6.2(a) or 6.2(d)
or Section 6.3(a), as applicable, would not be satisfied; provided, however,
that if such breach is cured within 30 days after written notice is given to the
party committing such breach by the other party, then this Agreement may not be
terminated pursuant to this Section 7.1(b); or

 

(c)           by EWB by written notice to Trust Bancorp if (i) any approval,
consent or waiver of a governmental authority required to permit consummation of
the transactions contemplated hereby shall have been denied or approved with
conditions not acceptable to East West Bank, EWB or Trust Bank, (ii) action
shall have occurred which prevents the satisfaction of the condition in Section
6.1(d); (iii) any governmental authority of competent jurisdiction shall have
issued a final, unappealable order enjoining or otherwise prohibiting
consummation of the transactions contemplated by this Agreement; or

 

(d)           by EWB or Trust Bancorp, if its board of directors so determines
by vote of a majority of the members of its entire board, in the event that the
Merger is not consummated by December 31, 2004, unless the failure to so
consummate by such time is due to the breach of any representation, warranty or
covenant contained in this Agreement by the party seeking to terminate; or

 

(e)           by Trust Bancorp, if its Board of Directors so determines by a
vote of a majority of the members of its entire board upon its payment of the
termination fee as provided and for the reasons set forth in Section 7.3.

 

SECTION 7.2         Effect of Termination.  Except as provided in Section 7.3 of
this Agreement, in the event of the termination of this Agreement pursuant to
Section 7.1, this Agreement shall become void, there shall be no liability on
the part of the parties or any of their respective officers, directors,
stockholders or affiliates to the other and all rights and obligations of any
party hereto shall cease, except that nothing herein shall relieve any party
from liability for any willful breach by a party of any of its representations,
warranties, covenants or agreements in this Agreement; and provided that the
provisions of Section 8.6 and the last sentence of Section 5.4 of this Agreement
shall remain in full force and effect and survive any termination of this
Agreement.

 

SECTION 7.3         Termination Fees.  As mutual inducements by Trust Bancorp
and EWB to one another to enter into this Agreement:

 

(a)           In the event (i) this Agreement is unilaterally terminated by
Trust Bancorp as set forth in Section 7.1(e); (ii) a majority of the Trust
Bancorp Board of Directors does not recommend or the Trust Shareholders do not
approve, this Agreement and the Mergers; (iii) Trust Bancorp or Trust Bank
breaches Section 5.1 or takes action in reliance on a written legal opinion as
provided in Section 5.1 and terminates this Agreement pursuant to Section
7.1(e); or

 

33

--------------------------------------------------------------------------------


 

(iv) EWB terminates this Agreement as set forth in Section 7.1(b), then Trust
Bancorp or Trust Bank shall wire EWB within three (3) business days of demand
the sum of $200,000, which sum the parties hereto acknowledge as representing: 
(i) EWB’s direct costs and expenses incurred in negotiating and undertaking to
carry out the transactions contemplated hereby, (ii) EWB’s indirect costs and
expenses incurred in connection with the transactions contemplated hereby,
including but not limited to EWB’s management time devoted to negotiating and
preparing for the transactions contemplated hereby and (iii) EWB’s loss as a
result of the transactions contemplated by this Agreement not being consummated,
whereupon Trust Bancorp and Trust Bank shall have no further liability or
obligation to EWB; and

 

(b)           In the event Trust Bancorp terminates this Agreement as set forth
in Section 7.1(b), then EWB shall wire Trust Bancorp within three (3) business
days of demand the sum of $200,000, which sum the parties hereto acknowledge as
representing:  (i) Trust Bancorp’s direct costs and expenses incurred in
negotiating and undertaking to carry out the transactions contemplated hereby,
(ii) Trust Bancorp’s indirect costs and expenses incurred in connection with the
transactions contemplated hereby, including but not limited to management time
devoted to negotiating and preparing for the transactions contemplated hereby
and (iii) Trust Bank’s loss as a result of the transactions contemplated by this
Agreement not being consummated, whereupon EWB shall have no further liability
or obligation to Trust Bancorp or Trust Bank.

 

ARTICLE VIII.   OTHER MATTERS

 

SECTION 8.1         Certain Definitions; Interpretation.  As used in this
Agreement, the following terms shall have the meanings indicated:

 

(a)           “Business Day” shall mean any day other than a Saturday, Sunday,
national holiday or any other day on which California banks are permitted or
required to close.

 

(b)           “knowledge” shall mean facts and other information which as of the
date of this Agreement the president or any executive or senior vice president
of a party knows or reasonably should know in the normal course of his or her
duties, and includes such inquiry as is reasonable under the circumstances.

 

(c)           “Material” means material to EWB or Trust Bancorp (as the case may
be) and their respective subsidiaries, if any, taken as a whole.

 

(d)           “Material Adverse Effect,” with respect to a person, means any
condition, event, change, development, occurrence or any combination of the
foregoing which, individually or in the aggregate, has, or is reasonably likely
to have or result in a material adverse effect upon (1) the financial condition,
properties, business, results of operations or prospects of such person and its
subsidiaries, taken as a whole, or (2) the ability of such person to perform its
obligations under, and to consummate the transactions contemplated by, this
Agreement, provided, however, that in determining whether a Material Adverse
Effect has occurred, there shall be excluded any effect on the referenced party
the cause of which is (i) any change in the banking or similar laws, rules or
regulations of general applicability or interpretations thereof by courts or
governmental authorities, (ii) any change in GAAP or regulatory accounting
requirements applicable to

 

34

--------------------------------------------------------------------------------


 

depository institutions or their holding companies generally, (iii) any change
in general economic conditions affecting depository institutions or their
holding companies generally; (iv) any change in the stock price on trading
volume if any party; and (v) any action or omission of EWB or Trust Bancorp or
Trust Bank taken with the prior written consent of EWB or Trust Bancorp, as
applicable or permitted by this Agreement.

 

(e)           “Person” includes an individual, corporation, partnership,
association, trust, limited liability company or unincorporated organization.

 

(f)            “Subsidiary,” with respect to a person, means any other person
controlled by such person.

 

When a reference is made in this Agreement to Sections, an Exhibit or an
Addendum, such reference shall be to a Section of, or an Exhibit or Addendum to,
this Agreement unless otherwise indicated.  The headings contained in this
Agreement are for ease of reference only and shall not affect the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes,” or
“including” are used in this Agreement, they shall be deemed followed by the
words “without limitation.”  Any singular term in this Agreement shall be deemed
to include the plural, and any plural term shall be deemed to include the
singular.

 

SECTION 8.2         Survival.  Only those agreements and covenants of the
parties that are by their terms applicable in whole or in part after the
Effective Time of the Merger shall survive the Effective Time of the Merger. 
All other representations, warranties, agreements and covenants shall be deemed
to be conditions of the Agreement and shall not survive the Effective Time of
the Merger.

 

SECTION 8.3         Waiver.  Prior to the Effective Time of the Merger, any
provision of this Agreement may be:  (i) waived by the party benefited by the
provision; or (ii) amended or modified at any time (including a change to the
structure of the transaction) by an agreement in writing between the parties
hereto approved by their respective boards of directors, except that, after the
vote by the shareholders of Trust Bancorp, no amendment may be made that would
contravene California law.

 

SECTION 8.4         Counterparts.  This Agreement may be executed in
counterparts each of which shall be deemed to constitute an original, but all of
which together shall constitute one and the same instrument.

 

SECTION 8.5         Governing Law.  This Agreement shall be governed by, and
interpreted in accordance with, the laws of the State of California.

 

SECTION 8.6         Expenses.  Each party hereto will bear all expenses incurred
by it in connection with this Agreement and the transactions contemplated
hereby.

 

SECTION 8.7         Notices.  All notices, requests, acknowledgements and other
communications hereunder to a party shall be in writing and shall be deemed to
have been duly given when delivered by hand, telecopy, telegram or telex
(confirmed in writing) to such party at its address set forth below or such
other address as such party may specify by notice to the other party hereto.

 

35

--------------------------------------------------------------------------------


 

If to Trust Bank, to:

 

Trust Bancorp

638 South Atlantic Boulevard

Monterey Park, CA  91754

Telecopy:  (626)  576-1207

 

Attention:

Andrew J.C. Cherng, Chairman of the Board and

 

George Hwang, President and Chief Executive Officer

 

With a copy to:

 

James R. Walther, Esq.

Mayer, Brown, Rowe & Maw, LLP

350 S. Grand Ave., 25th Floor

Los Angeles, CA  90071-1503

Telecopy:  (213)  625-0248

 

If to EWB or East West Bank, to:

 

East West Bancorp

415 Huntington Drive

San Marino, CA  91108

Telecopy:  (626) 799-2799

 

Attention: Dominic Ng, Chairman of the Board

 

With copies to:

 

Douglas P. Krause, Esq.

General Counsel
East West Bancorp

415 Huntington Drive

San Marino, CA  91108

Telecopy:  (626) 799-3167

 

Gordon M. Bava, Esq. and
T. J. Grasmick, Esq.

Manatt, Phelps & Phillips, LLP

11355 West Olympic Boulevard

Los Angeles, CA  90064

Telecopy:  (310) 312-4224

 

SECTION 8.8         Entire Agreement; Etc.  This Agreement (including the Trust
Disclosure Schedule and the Exhibits to this Agreement), together with the
Shareholders’

 

36

--------------------------------------------------------------------------------


 

Agreement, the Exchange Agent Agreement, and the Merger Agreement and Bank
Merger Agreement provided for herein, when executed, shall represent the entire
understanding of the parties hereto with reference to the transactions
contemplated hereby and supersedes any and all other oral or written agreements
heretofore made.  All terms and provisions of the Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.  Except as provided in Sections 1.9, 5.10, 5.13, 5.14,
5.15, and 5.16, nothing in this Agreement is intended to confer upon any other
person any rights or remedies of any nature whatsoever under or by reason of
this Agreement.

 

SECTION 8.9         Assignment.  This Agreement may not be assigned by any party
hereto without the written consent of the other parties and any purported
assignment shall be void.

 

SECTION 8.10       Attorneys’ Fees.  If any legal action is brought for the
enforcement of this Agreement or because of an alleged dispute, breach or
default in connection with this Agreement the prevailing parties shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in such
action or proceeding in addition to any other relief to which it may be
entitled.

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY BLANK.]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the day and year first above written.

 

EAST WEST BANCORP, INC.

TRUST BANCORP

 

 

By

 

 

By

 

 

Name:

Name: Andrew J. C. Cherng

Title:

Title: Chairman of the Board

 

 

 

 

EAST-WEST BANK

TRUST BANK

 

 

By

 

 

By

 

 

Name:

Name: Andrew J. C. Cherng

Title:

Title: Chairman of the Board

 

38

--------------------------------------------------------------------------------